Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of January 20, 2017 (this “Agreement”), among Gartner,
Inc., a Delaware corporation (the “Borrower”), each other Loan Party party
hereto, the Lenders party hereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) which shall amend (i) that
certain Credit Agreement, dated as of June 17, 2016, among the Borrower, the
several lenders from time to time party thereto (the “Lenders”), and the
Administrative Agent (as in effect on the date hereof, the “Credit Agreement”)
and (ii) that certain Guarantee and Collateral Agreement, dated as of June 17,
2016, among the Borrower, certain of its Subsidiaries and the Administrative
Agent (the “Guarantee and Collateral Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement, and the Borrower has requested that the Credit Agreement
and the Guarantee and Collateral Agreement be amended as set forth herein to,
among other things, (i) permit the acquisition (the “Acquisition”) of CEB Inc.
(the “Target”) pursuant to that Agreement and Plan of Merger (the “Acquisition
Agreement”), dated as of January 5, 2017, by and between the Borrower, Cobra
Acquisition Corp. and the Target, (ii) permit the incurrence of certain secured
and unsecured indebtedness intended to finance in part the Acquisition, repay
certain Indebtedness of the Target and pay costs and expenses related to the
Acquisition and (iii) provide increased capacity under certain covenants
included in the Credit Agreement in order to provide sufficient operational
flexibility to the Borrower after giving effect to the Acquisition;

 

WHEREAS, as permitted by Section 10.1 of the Credit Agreement, (i) the Required
Lenders and the Administrative Agent are willing to consent to the amendments to
the Credit Agreement described in Section 2 below and (ii) the Required Lenders,
the Majority Facility Lenders with respect to the Revolving Facility, the
Issuing Lenders and the Administrative Agent are willing to consent to the
amendments to the Credit Agreement described in Section 3 below, in each case,
upon the terms and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.     Defined Terms. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

SECTION 2.     Initial Amendments. Effective as of the Initial Amendment
Effective Date (as defined below) the Credit Agreement is hereby amended to
delete the struck text (indicated textually in the same manner as the following
example: struck text) and to add the double-underlined text (indicated textually
in the same manner as the following example: double-underlined text) as set
forth in the selected pages of the Credit Agreement attached as Exhibit A hereto
(excluding the Final Amendments (as defined below), such amendments, the
“Initial Amendments”), except that (i) the Final Amendments included therein
shall not become effective until the Final Amendment Effective Date (as defined
below) pursuant to Section 3

 



below and (ii) any Schedule, Exhibit or other attachment to the Credit Agreement
not amended pursuant to the terms of this Agreement or otherwise included as
part of said Exhibit A shall remain in effect without any amendment or other
modification thereto. In addition, the parties hereby consent to the addition of
the Incremental Term Loans, including the Term Loan B Facility, as additional
credit facilities under the Credit Agreement, and authorize the Administrative
Agent to enter into any Incremental Amendment in connection therewith.

 

As used herein, the reference to “Final Amendments” shall mean the amendments
and/or modifications to or additions of the following provisions, as applicable,
included in Exhibit A:

 

(a) the additions of the defined terms “Available Amount”, “Excess Cash Flow”
and the related component definitions thereof (to the extent such component
definitions are amended, modified or added to the Credit Agreement as reflected
in Exhibit A);

 

(b) each amendment to the defined terms “Asset Sale” and “L/C Commitment”;

 

(c) with respect to Section 2.1(b), the amendment to clause (x) thereof and the
increase of the Consolidated Secured Leverage Ratio referenced in clause (z)
thereof;

 

(d) with respect to Section 2.4(b), the amendment to clause (i) thereof and the
increase of the Consolidated Secured Leverage Ratio referenced in clause (iii)
thereof;

 

(e) each amendment to Section 6.7(c);

 

(f) with respect to Section 7.2, amendments to or additions of, as applicable,
clauses (h), (o), (p) and (w) thereof;

 

(g) with respect to Section 7.3, amendments to clauses (m), (n) and (s) thereof;

 

(h) each amendment to Section 7.5;

 

(i) each amendment to Section 7.6(a);

 

(j) with respect to Section 7.6(b), amendments to or additions of, as
applicable, clauses (v) and (vi) thereof;

 

(k) with respect to Section 7.8, amendments to or additions of, as applicable,
clauses (d), (g), (i), (s) and (v) thereof; and

 

(l) each amendment to Section 8.1.

 

SECTION 3.     Final Amendments. Effective as of the Final Amendment Effective
Date:

 

(a) the Credit Agreement is hereby amended to reflect the Final Amendments,
except that any Schedule, Exhibit or other attachment to the Credit Agreement
not amended pursuant to the terms of this Agreement or otherwise included as
part of said Exhibit A shall remain in effect without any amendment or other
modification thereto; and

 



(b) Section 5.2(c) of the Guarantee and Collateral Agreement shall be amended to
add the following proviso at the end thereof: “; provided that no Grantor shall
be required to execute any deposit account control agreement or securities
account control agreement in favor of the Administrative Agent”.

 

It is understood and agreed that the Credit Agreement may be further amended
prior to or on the Final Amendment Effective Date to reflect the Term Loan B
Facility as an Incremental Term Loan as contemplated in the Initial Amendments
without affecting the validity or effectiveness of the Final Amendments.

 

SECTION 4.     Conditions to Effectiveness of Initial Amendments. This Agreement
(other than with respect to Section 3 above) shall become effective on the date
on which the following conditions precedent have been satisfied or waived (the
date on which such conditions shall have been so satisfied or waived, the
“Initial Amendment Effective Date”):

 

(a)     The Administrative Agent (or its counsel) shall have received from the
Borrower, the Administrative Agent and the Required Lenders either a counterpart
of this Agreement signed on behalf of such party or written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

 

(b)     The Limited Conditionality Representations (as defined in the Credit
Agreement as reflected in the Initial Amendments) shall be true and correct in
all material respects (except for representations and warranties that are
already qualified by materiality, which representations and warranties shall be
true and correct after giving effect to such materiality qualifier); and

 

(c)     The Administrative Agent shall have received on or before the Initial
Amendment Effective Date all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable and documented fees
and expenses of legal counsel) at least three Business Days prior to the Initial
Amendment Effective Date (except as otherwise agreed by the Borrower), in each
case, to the extent such fees and expenses are payable pursuant to Section 10.5
of the Credit Agreement.

 

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Lenders of the Initial Amendment Effective Date, and such notice shall be
conclusive and binding.

 

SECTION 5.     Conditions to Effectiveness of Final Amendments. The Final
Amendments described in Section 3 above shall become effective on the date on
which the following conditions precedent have been satisfied or waived (the date
on which such conditions shall have been so satisfied or waived, the “Final
Amendment Effective Date”):

 

(a)     The Initial Amendment Effective Date shall have occurred;

 

(b)     The Administrative Agent (or its counsel) shall have received from the
Borrower, each other Loan Party, the Administrative Agent, the Required Lenders,
the

 



Majority Facility Lenders with respect to the Revolving Facility and the Issuing
Lenders either a counterpart of this Agreement signed on behalf of such party or
written evidence reasonably satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement (all
of which the Administrative Agent acknowledges it has received as of the date
hereof);

 

(c)     The Acquisition shall have been, or substantially simultaneously with
the Final Amendment Effective Date shall be, consummated in in accordance with
the Acquisition Agreement in all material respects and no provision of the
Acquisition Agreement shall have been waived, amended, supplemented or otherwise
modified (including any consent thereunder) in a manner materially adverse to
the Lenders without the consent of the Lenders (such consent not to be
unreasonably withheld, delayed or conditioned); provided that (a) any increase
in the purchase price shall not be deemed to be materially adverse to the
Lenders if it is paid for solely by an increase in the equity component of the
purchase price, (b) any decrease in the purchase price in an amount up to 10% of
the aggregate purchase price shall be deemed not materially adverse to the
Lenders (it being understood that a change after January 5, 2017 in the market
value of the equity or stock component of the consideration to be provided by
the Borrower under the Acquisition Agreement shall not be deemed a decrease in
the purchase price thereunder), provided that such decrease in the purchase
price is allocated to reduce, on a dollar-for-dollar basis, the amount of the
364-day Bridge Facility (as defined in the Credit Agreement after giving effect
to this Agreement) and (c) any amendment to the definition of “Company Material
Adverse Effect” set forth in the Acquisition Agreement shall be deemed to be
materially adverse to the Lenders;

 

(d)     The Administrative Agent shall have received on or before the Final
Amendment Effective Date all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable and documented fees
and expenses of legal counsel) at least three Business Days prior to the Final
Amendment Effective Date (except as otherwise agreed by the Borrower), in each
case to the extent such fees and expenses are payable pursuant to Section 10.5
of the Credit Agreement;

 

(e)     The Administrative Agent shall have received a customary legal opinion
of Sullivan & Cromwell LLP, counsel to the Borrower and the other Loan Parties;

 

(f)     The Limited Conditionality Representations (as defined in the Credit
Agreement after giving effect to the Initial Amendments) shall be true and
correct in all material respects (except for representations and warranties that
are already qualified by materiality, which representations and warranties shall
be true and correct after giving effect to such materiality qualifier); and

 

(g)     The Final Amendment Effective Date shall have occurred on or prior to
the date which is five (5) business days after July 5, 2017; provided that in
the event that the “End Date” under the Acquisition Agreement shall have been
extended to a later date pursuant to the provisos to Section 8.01(b)(i) thereof,
the date in this clause (g) shall be extended to such later date (but, in any
event, no later than October 5, 2017).

 



The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Lenders of the Final Amendment Effective Date, and such notice shall be
conclusive and binding.

 

SECTION 6.     Effect on the Loan Documents. (a) This Agreement shall not
extinguish the Loans outstanding under the Credit Agreement and nothing herein
contained shall be construed as a substitution or novation of the Loans
outstanding under the Credit Agreement, which shall remain outstanding after the
Initial Amendment Effective Date and the Final Amendment Effective Date, as
modified hereby. Except as specifically amended herein, all Loan Documents shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. The Borrower hereby agrees, with respect to each Loan Document to
which it is a party, that (i) all of its obligations, liabilities and
indebtedness under such Loan Document shall remain in full force and effect on a
continuous basis after giving effect to this Agreement, the Initial Amendments
and the Final Amendments, and all of the Liens and security interests created
and arising under such Loan Document remain in full force and effect on a
continuous basis, and the perfected status and priority of each such Lien and
security interest continues in full force and effect on a continuous basis,
unimpaired, uninterrupted and undischarged, after giving effect to this
Agreement, the Initial Amendments and the Final Amendments, as collateral
security for its obligations, liabilities and indebtedness under the Credit
Agreement and the other Loan Documents.

 

(b) Upon the Initial Amendment Effective Date but prior to the Final Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement,”
“herein,” “hereto,” “hereunder,” “hereof,” or in the other Loan Documents to the
“Credit Agreement”, or, in each case, words of like import shall mean and be a
reference to the Credit Agreement, as amended and modified by the Initial
Amendments. Upon the Final Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “herein,” “hereto,” “hereunder,” “hereof,”
or in the other Loan Documents to the “Credit Agreement”, or, in each case,
words of like import shall mean and be a reference to the Credit Agreement, as
amended and modified by the Initial Amendments and the Final Amendments.

 

(c) Except as expressly set forth in this Agreement, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

(d) The Borrower and the other parties hereto acknowledge and agree that this
Agreement shall constitute a Loan Document.

 

SECTION 7.     Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Agreement, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, the
reasonable and documented fees and disbursements of counsel to the
Administrative Agent, all in accordance with and subject to Section 10.5 of the
Credit Agreement.

 

SECTION 8.     GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO

 



SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 9.     Amendments; Execution in Counterparts. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by the Borrower, the Administrative Agent and the requisite Lenders in
accordance with Section 10.1 of the Credit Agreement. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by email or facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

SECTION 10.     Acknowledgement and Consent. Each of the Loan Parties hereby
acknowledges and consents to this Agreement and the amendments to the Credit
Agreement contemplated hereby and agrees, with respect to each Loan Document to
which it is a party:

 

(a) all of its obligations, liabilities and indebtedness under such Loan
Documents and its guarantee, if any, of the Obligations shall remain in full
force and effect on a continuous basis after giving effect to this Agreement and
the Final Amendment Effective Date; and

 

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continue
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to this Agreement and the Final Amendment
Effective Date, as collateral security for its obligations, liabilities and
indebtedness under the Credit Agreement and under its guarantees, if any, in the
Loan Documents.

 

[Remainder of page intentionally left blank.]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

  GARTNER, INC.           By:    /s/ Craig Safian        Name: Craig Safian  
Title:   CFO

 



  COMPUTER FINANCIAL CONSULTANTS, INC.       By:   /s/ Craig Safian   Name:
Craig Safian   Title: President           THE RESEARCH BOARD, INC.       By:  
/s/ Craig Safian   Name: Craig Safian   Title: President           SOFTWARE
ADVICE, INC.       By:   /s/ Craig Safian   Name: Craig Safian   Title:
President           DATAQUEST, INC.       By:   /s/ Craig Safian   Name: Craig
Safian   Title: President           CAPTERRA, INC.           By:   /s/ Craig
Safian   Name: Craig Safian   Title: President           JPMORGAN CHASE BANK,
N.A., as Administrative Agent       By:   /s/ D. Scott Farquhar   Name: D. Scott
Farquhar   Title: Executive Director           JPMORGAN CHASE BANK, N.A.      
By:    /s/ D. Scott Farquhar   Name: D. Scott Farquhar   Title: Executive
Director

 



  GOLDMAN SACHS BANK USA           By:    /s/ David Cirigliano   Name: David
Cirigliano   Title: Vice President, Authorized Signor           CITIZENS BANK,
N.A.       By:   /s/ William M. Clossey   Name: William M. Clossey   Title: Sr.
Vice President           TD BANK, N.A.       By:   /s/ Betty Chang   Name: Betty
Chang   Title: Senior Vice President           U.S. BANK NATIONAL ASSOCIATION  
    By:   /s/ Richard J. Ameny Jr.   Name: Richard J. Ameny Jr.   Title: Vice
President           WELLS FARGO BANK, NATIONAL ASSOCIATION       By:   /s/
Melinda A. White   Name: Melinda A. White   Title: Senior Vice President        
  BANK OF AMERICA, N.A.       By:   /s/ Christopher T. Phelan   Name:
Christopher T. Phelan   Title: Senior Vice President

 



  SUNTRUST BANK       By:   /s/ David J. Sharp   Name: David J.   Title: Vice
President           PNC BANK, NATIONAL ASSOCIATION       By:   /s/ Robert Martin
  Name: Robert Martin   Title: Senior Vice President

 



Exhibit A

 



 

$1,800,000,000

 

CREDIT AGREEMENT

 

among

 

GARTNER, INC.,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIZENS BANK, N.A., TD BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION

as Co-Syndication Agents,

 

Bank of America, N.A., SunTrust Bank and PNC Bank, National Association

as Co-Documentation Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

Dated as of June 17, 2016

 

as amended by the First Amendment, dated as of January 20, 2017

 

 

JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC, CITIZENS BANK, N.A., TD
SECURITIES (USA) LLC and U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

JPMORGAN CHASE BANK, N.A.

 

as Sole Lead Arranger and Bookrunner with respect to the First Amendment

 



TABLE OF CONTENTS

 

      Page         Section 1.  DEFINITIONS   1       1.1 Defined Terms   1 1.2
Other Definitional Provisions   2631         Section 2.  AMOUNT AND TERMS OF
COMMITMENTS   2732       2.1 Term Commitments   2732 2.2 Procedure for Term Loan
Borrowing   2934 2.3 Repayment of Term Loans   2935 2.4 Revolving Commitments  
3035 2.5 Procedure for Revolving Loan Borrowing   3136 2.6 Commitment Fees, etc
  3237 2.7 Termination or Reduction of Revolving Commitments   3237 2.8 Optional
Prepayments   3237 2.9 Mandatory Prepayments and Commitment Reductions   3238
2.10 Conversion and Continuation Options   3338 2.11 Limitations on Eurodollar
Tranches   3338 2.12 Interest Rates and Payment Dates   3339 2.13 Computation of
Interest and Fees   3439 2.14 Inability to Determine Interest Rate   3439 2.15
Pro Rata Treatment and Payments   3540 2.16 Requirements of Law   3641 2.17
Taxes   3743 2.18 Indemnity   4046 2.19 Payments Generally; Pro Rata Treatment;
Sharing of Set-offs   4146 2.20 Mitigation Obligations; Replacement of Lenders  
4146 2.21 Defaulting Lenders   4247         Section 3.  LETTERS OF CREDIT   4349
      3.1 L/C Commitment   4349 3.2 Procedure for Issuance of Letter of Credit  
4449 3.3 Fees and Other Charges   4449 3.4 L/C Participations   4450 3.5
Reimbursement Obligation of the Borrower   4551 3.6 Obligations Absolute   4651

 



3.7 Letter of Credit Payments   4752 3.8 Applications   4752 3.9 Existing
Letters of Credit   4752         Section 4.  REPRESENTATIONS AND WARRANTIES  
4753       4.1 Financial Condition   4753 4.2 No Change   4853 4.3 Existence;
Compliance with Law   4853 4.4 Power; Authorization; Enforceable Obligations  
4853 4.5 No Legal Bar   4854 4.6 Litigation   4854 4.7 No Default   4854 4.8
Ownership of Property; Liens   4954 4.9 Intellectual Property   4954 4.10 Taxes
  4954 4.11 Federal Regulations   4954 4.12 Labor Matters   4955 4.13 ERISA  
4955 4.14 Investment Company Act; Other Regulations   5055 4.15 Subsidiaries  
5055 4.16 Use of Proceeds   5055 4.17 Environmental Matters   5055 4.18 Accuracy
of Information, etc   5156 4.19 Solvency   5157 4.20 Anti-Corruption Laws and
Sanctions   5157 4.21 Security Documents   5157 4.22 EEA Financial Institutions
  5257         Section 5.  CONDITIONS PRECEDENT   5257       5.1 Conditions to
Initial Extension of Credit   5257 5.2 Conditions to Each Extension of Credit  
5359         Section 6.  AFFIRMATIVE COVENANTS   5459       6.1 Financial
Statements   5459 6.2 Certificates; Other Information   5560 6.3 Payment of
Obligations   5561 6.4 Maintenance of Existence; Compliance   5561 6.5
Maintenance of Property; Insurance   5661 6.6 Inspection of Property; Books and
Records; Discussions   5662 6.7 Notices   5662 6.8 Environmental Laws   5762 6.9
Additional Subsidiaries, Collateral, etc   5763 6.10 Post-Closing Covenant.  
5864

 



Section 7.  NEGATIVE COVENANTS   5864       7.1 Financial Condition Covenants  
5864 7.2 Indebtedness   5965 7.3 Liens   6168 7.4 Fundamental Changes   6471 7.5
Disposition of Property   6572 7.6 Restricted Payments   6773 7.7 Lines of
Business   6876 7.8 Investments   6876 7.9 Transactions with Affiliates   7178
7.10 Sales and Leasebacks   7178 7.11 Swap Agreements   7179 7.12 Changes in
Fiscal Periods   7179 7.13 Negative Pledge Clauses   7179 7.14 Clauses
Restricting Subsidiary Distributions   7280 7.15 Use of Proceeds   7381        
Section 8.  EVENTS OF DEFAULT   7381       8.1 Events of Default   7381        
Section 9.  THE AGENTS   7683       9.1 Appointment   7683 9.2 Delegation of
Duties   7684 9.3 Exculpatory Provisions   7684 9.4 Reliance by Administrative
Agent   7684 9.5 Notice of Default   7784 9.6 Non-Reliance on Agents and Other
Lenders   7785 9.7 Indemnification   7785 9.8 Agent in Its Individual Capacity  
7886 9.9 Successor Administrative Agent   7886 9.10 Co-Syndication Agents and
Co-Documentation Agents   7886         Section 10. MISCELLANEOUS   7886      
10.1 Amendments and Waivers   7886 10.2 Notices   8088 10.3 No Waiver;
Cumulative Remedies   8189 10.4 Survival of Representations and Warranties  
8189 10.5 Payment of Expenses and Taxes   8189 10.6 Successors and Assigns;
Participations and Assignments   8391 10.7 Adjustments; Set-off   8694 10.8
Counterparts   8795 10.9 Severability   8795 10.10 Integration   8795

 



10.11 Governing Law   8795 10.12 Submission To Jurisdiction; Waivers   8795
10.13 Acknowledgements   8896 10.14 Releases of Guarantees and Liens   8996
10.15 Confidentiality   8997 10.16 WAIVERS OF JURY TRIAL   9098 10.17 USA
PATRIOT Act   9098 10.18 Keepwell   9098 10.19 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions   9098

 

SCHEDULES:

 

1.1A Commitments 3.9 Existing Letters of Credit 4.6 Litigation 4.10 Tax Claims
4.15 Subsidiaries 4.21 Perfection requirements 7.2(d) Existing Indebtedness
7.3(h) Existing Liens 7.8(e) Existing Investments

 

EXHIBITS:

 

A Form of Guarantee and Collateral Agreement B Form of Compliance Certificate C
Form of Closing Certificate D Form of Assignment and Assumption E Form of Legal
Opinion of Sullivan & Cromwell LLP F Form of Exemption Certificate G Form of
Increasing Lender Supplement H Form of Augmenting Lender Supplement

 

CREDIT AGREEMENT (this “Agreement”), dated as of June 17, 2016 among GARTNER,
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIZENS BANK, N.A., TD
BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as co-syndication agents (in such
capacity, the “Co-Syndication Agents”), Bank of America, N.A., SunTrust Bank and
PNC Bank, National Association , as co-documentation agents (in such capacity,
the “Co-Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as administrative
agent (the “Administrative Agent”).

 

The parties hereto hereby agree as follows:

 



SECTION 1.     DEFINITIONS

 

1.1     Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“364-day Bridge Facility”: that certain 364-day senior unsecured bridge facility
to be provided on the First Amendment Effective Date by JPMorgan Chase Bank,
N.A., Goldman Sachs Bank USA and/or certain other financial institutions in an
aggregate principal amount of up to $300,000,000, the proceeds of which shall be
applied to finance in part the Transactions and the Transaction Costs.

 

“ABR”: for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds EffectiveNYFRB Rate in effect on
such day plus ½ of 1% and (c) the Eurodollar Rate that would be calculated as of
such day (or, if such day is not a Business Day, as of the next preceding
Business Day) in respect of a proposed Eurodollar Loan with a one-month Interest
Period plus 1.0%; provided that for the purposes of clause (c) of this
definition, the Eurodollar Rate for any day shall be based on the Eurodollar
Screen Rate (or if the Eurodollar Screen Rate is not available for such
one-month Interest Period, the Interpolated Rate) at approximately 11:00 a.m.
London time on such day. Any change in the ABR due to a change in the Prime
Rate, the Federal Funds EffectiveNYFRB Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds EffectiveNYFRB Rate or such Eurodollar Rate,
respectively.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acquisition Agreement”: that certain Agreement and Plan of Merger (together
with all exhibits, schedules and disclosure letters thereto), dated as of
January 5, 2017, among the Borrower, Cobra Acquisition Corp., a Delaware
corporation and a wholly owned Subsidiary of the Borrower, and the Target.

 

“Acquisition Facilities”: collectively, the Term Loan B Facility and the 364-day
Bridge Facility.

 

“Acquisition Step-Up Period”: a period of four fiscal quarters commencing with
the fiscal quarter in which the threshold for a Designated Acquisition has been
met in accordance with the definition thereof and ending on the last day of the
fourth fiscal quarter ending after the date on which the threshold for a
Designated Acquisition is met.

 

“Adjustment Date”: as defined in the definition of “Applicable Margin”.

 

“Administrative Agent”: JPMorgan Chase Bank, together with its affiliates, as
the arranger of the Commitments and as the administrative agent for the Lenders
under this Agreement and the other Loan Documents, together with any of its
successors.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 20% or more of the securities having ordinary
voting power for the election of directors (or persons

 



performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

 

“Agents”: the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Initial Closing Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time; provided, that in
the case of Section 2.21 when a Defaulting Lender shall exist, “Aggregate
Exposure Percentage” shall mean the percentage of the Aggregate Exposure of all
Lenders (disregarding any Defaulting Lender’s Aggregate Exposure) represented by
such Lender’s Aggregate Exposure. If the Commitments have terminated or expired,
the Aggregate Exposure Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

 

“Agreement”: as defined in the preamble hereto.

 

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Margin”: for each Type of Loan or the Commitment Fee Rate, the rate
per annum set forth under the relevant column heading below:

 

Level Consolidated
Leverage Ratio Applicable Margin
for Eurodollar
Loans Applicable
Margin for ABR
Loans Commitment Fee
Rate I ≥ 5.00 to 1.00 3.00% 2.00% 0.50% II > 4.50 to 1.00
< 5.00 to 1.00 2.50% 1.50% 0.40% III > 4.00 to 1.00
≤ 4.50 to 1.00 2.00% 1.00% 0.35% IIV > 3.50 to 1.00
≤ 4.00 to 1.00 1.75% 0.75% 0.30%

 



IIIV > 2.75 to 1.00
≤ 3.50 to 1.00 1.50% 0.50% 0.25% VIV > 1.75 to 1.00
≤ 2.75 to 1.00 1.375% 0.375% 0.20% VII > 0.75 to 1.00
≤ 1.75 to 1.00 1.25% 0.25% 0.175% VIII ≤ 0.75 to 1.00 1.125% 0.125% 0.15%

 

The Applicable Margin and Commitment Fee Rate on the Closing Date and until the
Adjustment Date (as defined below) corresponding to the fiscal quarter ended
December 31, 2016 shall be the rate per annum set forth in Level IV above.
Changes in the Applicable Margin and the Commitment Fee Rate resulting from
changes in the Consolidated Leverage Ratio shall become effective on the date
(the “Adjustment Date”) that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 6.1 and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest Applicable Margin and Commitment Fee Rate shall apply.
Each determination of the Consolidated Leverage Ratio pursuant hereto shall be
made in a manner consistent with the determination thereof pursuant to Section
7.1(a). In the event that any financial statement or certification delivered
pursuant to Section 6.2(a) is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, the Borrower shall immediately (a)
deliver to the Administrative Agent a corrected Compliance Certificate for such
Applicable Period, (b) determine the Applicable Margin for such Applicable
Period based upon the corrected Compliance Certificate, and (c) immediately pay
to the Administrative Agent for the benefit of the Lenders the accrued
additional interest and other fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
distributed by the Administrative Agent to the Lenders entitled thereto.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e) or (g) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $100,000,000150,000,000.

 



“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Augmenting Revolving Lender”: as defined in Section 2.4(b).

 

“Augmenting Term Lender”: as defined in Section 2.1(b).

 

“Available Amount”: an amount equal to the sum of (a) $100,000,000 and (b)
commencing with the date of delivery of the financial statements pursuant to
Section 6.1(a) for the fiscal year of the Borrower ending December 31, 2018, the
Available Excess Cash Flow Percentage of Excess Cash Flow for such fiscal year
and each subsequent fiscal year.

 

“Available Excess Cash Flow Percentage”: as to any fiscal year, (a) if the
Consolidated Secured Leverage Ratio is greater than 3.00:1.00 at the end of such
fiscal year, 50%, (b) if the Consolidated Secured Leverage Ratio is less than or
equal to 3.00:1.00 and greater than 2.50:1.00 at the end of such fiscal year,
75% and (c) if the Consolidated Secured Leverage Ratio is less than or equal to
2.50:1.00 at the end of such fiscal year, 100%

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
of the European Parliament and of the Council of the European Union, the
relevant implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 



“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as in effect on the Initial Closing
Date) and, for the purposes of this Agreement, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP (as in effect on the Initial Closing Date). Any lease that
would be characterized as an operating lease in accordance with GAAP on the
Initial Closing Date (whether or not such operating lease was in effect on such
date) shall continue to be accounted for as an operating lease (and not as a
capital lease) for purposes of this Agreement, regardless of any change in GAAP
following the Initial Closing Date that would otherwise require such lease to be
re-characterized (on a prospective or retroactive basis or otherwise) as a
capitalized lease.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits, eurodollar
certificates or overnight bank deposits of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000, (ii)
any U.S. branch or agency of a non−U.S. commercial bank of internationally
recognized standing, having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short−term commercial paper rating is at least A−2 or the
equivalent thereof from Standard & Poor’s Rating Services (“S&P”) or at least
P−2 or the equivalent thereof from Moody’s Investment Service, Inc. (“Moody’s”)
(any such bank being an “Approved Bank”), in each case with maturities of not
more than three hundred sixty−four (364) days from the date of acquisition; (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by any Affiliate or Subsidiary thereof) or any variable rate notes issued
by, or guaranteed by any domestic corporation rated A−2 (or the equivalent
thereof) or better by S&P or P−2 (or the equivalent thereof) or better by
Moody’s, or

 



carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issues generally, and maturing within six months of the date of acquisition; (d)
repurchase obligations of any Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days, with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender (or any Affiliate or Subsidiary thereof) or any commercial
bank satisfying the requirements of clause (b) of this definition; (g) money
market mutual or similar funds that invest primarily in assets satisfying the
requirements of clauses (a) through (f) of this definition; (h) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated A by S&P and A1 by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; or (i) other
short-term investments utilized by the Borrower’s Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied.

 

“CEB Acquisition”: the acquisition of the Target by the Borrower pursuant to the
terms of the Acquisition Agreement.

 

“Co-Documentation Agent”: as defined in the preamble hereto.

 

“Co-Syndication Agent”: as defined in the preamble hereto.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
subject to a Lien pursuant to any Security Document.

 

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

 

“Commitment Fee Rate”: at any date, the rate set forth under the heading
“Commitment Fee Rate” in the definition of “Applicable Margin”.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 



“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

 

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated May 2016 and furnished to certain Lenders.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:

 

(a) income tax expense,

 

(b) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, prepayment penalties, agency fees under debt
facilities, amortization or expensing of deferred financing fees, amendment and
consent fees, discounts and other fees and charges associated with Indebtedness
(including the Loans),

 

(c) depreciation, accretion and amortization expense,

 

(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs,

 

(e) (i) any extraordinary, unusual or non-recurring cash expenses or cash losses
not to exceed 20.0% of Consolidated EBITDA for any fiscal year when aggregated
with any amounts under clause (j) below (determined after giving effect to all
items added to and subtracted from Consolidated EBITDA pursuant hereto and
calculated on a Pro Forma Basis) and (ii) any extraordinary non-cash or
non-recurring non-cash expenses or losses (each including, in any event, (w)
compensation charges or other expenses or charges arising from the grant of or
issuance of stock, stock options, other equity-based awards, stock appreciation
rights or restricted stock units to the directors, officers and employees of the
Borrower and its Subsidiaries, (x) loss on investments excluding marketable
securities, (y) writeoffs of fixed assets not included in depreciation, and (z)
write-offs or impairment of any goodwill or intangible assets),

 

(f) costs and expenses incurred in connection with Permitted Acquisitions,
Material Dispositions, and debt issuances or equity financings, including
restructuring and integration expenses (whether or not consummated),

 



(g) non-cash charges related to the application of purchase accounting for
Permitted Acquisitions,

 

(h) non-cash expenses and losses relating to hedging activities,

 

(i) charges taken related to stock repurchases,

 

(j) cost savings, business optimization expenses, operating expense reductions
and synergies related to any Specified Transaction, restructurings, cost savings
initiatives and other initiatives and/or actions (together, “Operating Expense
Initiatives”) (calculated on a Pro Forma Basis; provided that any such amounts
that would not be of the type that would be permitted to be included in pro
forma financial statements prepared in accordance with Regulation S-X shall not
exceed, when aggregated with any amounts under clause (e)(i) above, 20.0% of
Consolidated EBITDA for any fiscal year (determined after giving effect to all
items added to and subtracted from Consolidated EBITDA pursuant hereto and
calculated on a Pro Forma Basis); provided, further that a Responsible Officer
of the Borrower shall have certified to the Administrative Agent that any such
Operating Expense Initiatives (whether or not permitted in accordance with
Regulation S-X) (i) are reasonably identifiable, factually supportable and
reasonably anticipated to result from the actions taken or expected to be taken,
and (ii) any such Operating Expense Initiatives are taken or initiated, or
expected to be taken or initiated and the benefits of such actions are
anticipated to be realized, on or prior to the date that is 18 months (or, in
the case of any Operating Expense Initiatives with respect to the Transactions,
24 months) after the end of the fiscal quarter in which the event giving rise to
the taking of such Operating Expense Initiative occurs;,

 

(k) any other non-cash charges,

 

minus,

 

(a) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any extraordinary non-cash or
non-recurring non-cash income or gains (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period) in the ordinary course of business, (iii) income tax credits
(to the extent not netted from income tax expense), and (iv) any other non-cash
income (other than accruals of revenue by the Borrower and its Subsidiaries in
the ordinary course of business) and

 

(b) any cash payments made during such period in respect of items described in
clauses (e)(i) and (j) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net payments made (less net payments, if any, received)
under Swap Agreements in respect of interest rates to the extent such net
payments are

 



allocable to such period in accordance with GAAP) minus, to the extent included
in cash interest expense, any payments required in connection with the
termination of any Swap Agreement and all premiums paid, gains/losses incurred,
charges and fees paid, in each case by the Borrower and its Subsidiaries in
connection with the redemption, repurchase or retirement of Indebtedness,
amortization of debt discounts and premiums and any interest income for the
period.

 

“Consolidated Interest Expense Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or, other than an existing Subsidiary, is merged into or consolidated
with the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or another
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary, (d) any gain (or loss) realized upon the sale or other
disposition of any assets of the Borrower or any Subsidiary (including pursuant
to any sale and leaseback arrangement) which is not sold or otherwise disposed
of in the ordinary course of business, (e) any net after-tax gain (loss)
attributable to the early repurchase, extinguishment or conversion of
Indebtedness, hedging obligations or other derivative instruments, (f) any
unrealized foreign currency gains or losses in respect of Indebtedness of any
Person denominated in a currency other than the functional currency of such
Person, and (g) any income or loss from discontinued operations.; provided, that
Consolidated Net Income attributable to any Subsidiary or line of business
acquired as part of the Transactions that is or becomes accounted for as a
discontinued operation because it is being held for sale shall not be excluded
from Consolidated Net Income (it being understood that upon the consummation of
the actual sale of such Subsidiary or line of business, the results thereof
shall be excluded from Consolidated Net Income as if such sale occurred at the
beginning of the applicable period).

 

“Consolidated Secured Leverage Ratio”: as at the last day of any period, the
ratio of (a) the aggregate principal amount of all Indebtedness of the Borrower
and its Subsidiaries at such date, determined on a cConsolidated basis in
accordance with GAAP,Total Debt that is secured by a Lien on any property of the
Borrower or any Subsidiary of the Borrower on such day to (b) Consolidated
EBITDA for such period.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.; provided that solely when
calculating the Consolidated

 



Leverage Ratio and Consolidated Secured Leverage Ratio for purposes of
determining compliance with Section 7.1(a) and (b), respectively, during the
quarter in which the consummation of the Transactions occurs, and for the first
full six fiscal quarters of the Borrower ending after the consummation of the
Transactions, the amount of Consolidated Total Debt may be reduced by the amount
of Unrestricted Cash up to an amount no greater than 50% of Consolidated EBITDA
for the four quarter period then most recently ended for which financial
statements are available; provided further that in the event the proceeds of the
Permitted Senior Unsecured Notes or Term Loan B Facility are funded into escrow
or held by the Borrower as Unrestricted Cash pursuant to Sections 7.2(t) and/or
7.2(u), respectively, pending the consummation of the Transactions the
calculation of Consolidated Total Debt shall not include the amount of such
proceeds prior to the earlier of (a) the date such amounts are applied to
finance the Transactions and Transaction Costs and (b) the date by which the
Permitted Senior Unsecured Notes or Term Loan B Facility are required to be
redeemed or prepaid, as applicable, in accordance with the terms thereof as a
result of the Transactions not being consummated or the Acquisition Agreement
being terminated.

 

“Consolidated Working Capital” means, as of any date of determination, with
respect to Borrower and its Subsidiaries on a consolidated basis, total current
assets of the Borrower and its Subsidiaries at such date of determination minus
total current liabilities of the Borrower and its Subsidiaries at such date of
determination; provided that, increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in total current
assets of the Borrower and its Subsidiaries or total current liabilities of the
Borrower and its Subsidiaries as a result of (i) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and non-current or (ii) the effects of purchase accounting.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any material agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.

 

“Debt Repayment”: the repayment, termination, satisfaction and/or discharge
(including with respect to all commitments thereunder and all security and
guarantees (if any) in respect thereof) (which may include, with respect to any
customary letters of credit, the issuance of backstop letters of credit, cash
collateralization of such letters of credit or other customary arrangements
satisfactory to the issuer thereof), as applicable, of (a) that certain Credit
Agreement, dated as of July 2, 2012, among the Target, Bank of America, N.A., as
administrative agent, collateral agent, swingline lender and L/C issuer
thereunder and the lenders party thereto and (b) that certain Indenture, dated
as of June 9, 2015, among the Target, each of the guarantors party thereto and
Wilmington Trust, National Association, relating to the 5.625% Senior Notes due
2023.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 



“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party or the Borrower, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has become the subject of a Bankruptcy Event or (e) has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.

 

“Designated Acquisition”: means one or more transactions or series of
transactions (other than the CEB Acquisition) consummated within a period of six
consecutive months, (i) with a total aggregate purchase price of not less than
$200,000,000, and (ii) which involve the acquisition by the Borrower or any of
its Subsidiaries of any portion of the assets of a Person or line of business of
such Person or any equity interests of a Person.

 

“Designated Non-Cash Consideration”: the fair market value of non-cash
consideration received by a Loan Party in connection with a Disposition pursuant
to Section 7.5(q) that is designated as Designated Non-Cash Consideration by a
Responsible Officer, setting forth the basis of such valuation (which amount
shall be reduced by the fair market value of the portion of non-cash
consideration converted to cash within 180 days following consummation of the
applicable Disposition).

 

“Designated Foreign Currencies”: Australian dollars, Canadian dollars, Euros,
Hong Kong dollars, New Zealand dollars, Singapore dollars, Sterling, Swiss
francs, Indian rupees, Korean won, Mexican pesos, Yen and other currencies to be
agreed upon by the Issuing Lenders.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Institutions”: (i) competitors of the Borrower and its respective
Subsidiaries specified to the Administrative Agent by the Borrower in writing
prior to the Initial Closing Date and otherwise specified in writing to the
Administrative Agent from time to time

 



and provided to the Lenders (it being understood that any update shall not apply
retroactively to disqualify any parties that have previously acquired an
assignment or participation interest in the Facilities), (ii) certain banks,
financial institutions, other institutional lenders and other entities that have
been specified to the Administrative Agent by the Borrower in writing on or
prior to the Closing Ddate of commencement of the general syndication of the
Term Loan B Facility and provided to the Lenders and (iii) in the case of each
of clauses (i) and (ii) above, any of their known Affiliates that are clearly
identifiable as such on the basis of such Affiliates’ names or that are
identified in writing by the Borrower to the Administrative Agent and provided
to the Lenders (in each case other than any Affiliate that is a bona fide
diversified debt fund) it being understood that any update shall not apply
retroactively to disqualify any parties that have previously acquired an
assignment or participation interest in the Facilities, provided that once
designated, any such party shall not be entitled to acquire any additional
assignments or participation interests in the Facilities. Any updates to the
list by the Borrower shall not be effective until one Business Day after notice
is provided to the Administrative Agent. The list of Disqualified Institutions
and any changes, modifications or updates thereto shall be provided by the
Borrower to the Administrative Agent and to the email address:
JPMDQ_Contact@jpmorgan.com (or as otherwise notified by the Administrative Agent
to the Borrower from time to time) and failure to provide the list or any
updates thereto to the specified email address shall result in notification
being deemed not to be effective.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Dollar Equivalent”: with respect to any amount in respect of any Letter of
Credit denominated in any Designated Foreign Currency, at any date of
determination thereof, an amount in Dollars equivalent to such amount calculated
on the basis of the Spot Rate of Exchange.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“EEA Financial Institution”: (a) any bank, investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of

 



any Governmental Authority or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health as it relates to any Materials of Environmental
Concern, or the protection of the environment, as now or may at any time
hereafter be in effect.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the Eurodollar Screen Rate as at 11:00 a.m.,
London time, on the Quotation Day for such Interest Period; provided that if the
Eurodollar Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to Dollars then the
Eurodollar Base Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100,000th
of 1%):

 

Eurodollar Base Rate 1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Screen Rate”: for any day and time, with respect to any Eurodollar
Loan for any Interest Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for a period equal in length to such Interest Period
as displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (rounded to four decimal places), or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion (in
each case rounded to four decimal places), provided that if the Eurodollar
Screen Rate shall be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.

 



“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for any period, an amount (if positive) equal to:

 

(a)     the Consolidated Net Income of Borrower and its Subsidiaries for such
period determined on a consolidated basis, increased, in each case, without
duplication, by:

 

(i)     an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income (but excluding (i) any such non-cash charges
representing an accrual or reserve for potential cash items in any future period
(but including the reversal of any such accrual or charge in the period in which
such reversal occurs) and (ii) amortization of a prepaid cash item that was paid
in a prior period) and cash credits excluded from Consolidated Net Income
pursuant to clauses (a) through (g) of the definition thereof;

 

(ii)     decreases in Consolidated Working Capital for such period;

 

(iii)     cash receipts in respect of Swap Agreements during such fiscal year to
the extent not otherwise included in such Consolidated Net Income;

 

(iv)     the aggregate amount of any non-cash loss recognized as a result of any
Asset Sale or Recovery Event (other than any Asset Sale in the ordinary course
of business) that resulted in a decrease to Consolidated Net Income (up to the
amount of such decrease);

 

reduced by (without duplication):

 

(b)     the sum, in each case, without duplication, of:

 

(i)     an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (excluding any non-cash credit to the
extent representing the reversal of an accrual or reserve described in clause
(1)(a) above) and cash charges excluded from Consolidated Net Income pursuant to
clauses (a) through (g) of the definition thereof,

 

(ii)     without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of capital expenditures (and any other amounts
that were capitalized and not expensed in the relevant period), Permitted
Acquisitions and

 



Specified Transactions accrued or made in cash during such period, except to the
extent financed with (x) the Net Cash Proceeds of Indebtedness ((i) excluding
any drawings under the Revolving Facility and (ii) except to the extent such
Indebtedness has been repaid) or (y) Net Cash Proceeds reinvested pursuant to
Section 2.9,

 

(iii)     the aggregate amount of all principal payments or repurchases of
Indebtedness of Borrower and its Subsidiaries (including (i) the principal
component of payments in respect of Capital Lease Obligations and (ii) the
amount of any mandatory or voluntary prepayment of Indebtedness (excluding (A)
all prepayments in respect of any revolving credit facility, except to the
extent there is an equivalent permanent reduction in commitments thereunder, and
(B) optional payments and prepayments of the Term Loans) made during such
period, in each case to the extent financed with cash generated from the
operations of Borrower and its Subsidiaries (other than the Net Cash Proceeds of
an incurrence of long-term Indebtedness or an issuance of Equity Interests),

 

(iv)     increases in Consolidated Working Capital for such period;

 

(v)     cash payments by Borrower and its Subsidiaries during such period in
respect of the permanent reduction of long-term liabilities of Borrower and its
Subsidiaries (other than Indebtedness) to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income,

 

(vi)     without duplication of amounts deducted pursuant to clause (ii) above
or clause (ix) below in prior fiscal years, the aggregate amount of cash
consideration paid by the Borrower and its Subsidiaries in connection with
Investments constituting Permitted Acquisitions pursuant to Sections 7.8(i), in
each case to the extent financed with cash generated from the operations of
Borrower and its Subsidiaries (other than the Net Cash Proceeds of an incurrence
of long-term Indebtedness or an issuance of Equity Interests),

 

(vii)     the amount of Restricted Payments made in cash pursuant to Section
7.6(a)(iii), (iv), (vii), (ix) and (xi) and 7.6(b)(v) paid during such period in
each case to the extent such Restricted Payments were financed with cash
generated from the operations of Borrower and its Subsidiaries (other than the
Net Cash Proceeds of an incurrence of Indebtedness or an issuance of Equity
Interests),

 

(viii)     the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Borrower and its Subsidiaries during such period that
are made in connection with any prepayment, early extinguishment or conversion
of Indebtedness to the extent such payments are not expensed during such period
or are not deducted in calculating Consolidated Net Income,

 

(ix)     without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Borrower or
any of its Subsidiaries pursuant to binding contracts entered into prior to or
during such period relating to Permitted Acquisitions or other Investments or
capital expenditures to be consummated or made during the period of four
consecutive fiscal quarters of Borrower following the end of such period;
provided, that to the extent the aggregate consideration actually utilized to
finance such

 



Permitted Acquisitions, Investments or capital expenditures during such
succeeding four consecutive fiscal quarters period is less than the amount
deducted pursuant to this clause (ix), the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period,

 

(x)     the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) by the Borrower or any of
its Subsidiaries in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,

 

(xi)     cash expenditures in respect of Swap Agreements during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income,

 

(xii)     proceeds of any Asset Sale to the extent otherwise included in the
definition of Consolidated Net Income and to the extent Borrower is in
compliance with the applicable mandatory prepayment requirements set forth in
Section 2.9,

 

(xiii)     the aggregate amount of any non-cash gain recognized as a result of
any Asset Sale or Recovery Event that resulted in an increase to Consolidated
Net Income (up to the amount of such increase), and cash indemnity payments
received pursuant to indemnification provisions in any acquisition or any other
Investment permitted under this Agreement, in each case that resulted in an
increase to Consolidated Net Income (up to the amount of such increase);

 

(xiv)     the aggregate amount of fees, costs and expenses in connection with
any Transaction, and any payments of, Transaction Costs, to the extent not
expensed and not deducted in calculating Consolidated Net Income; and

 

(xv)     any amounts received in connection with the settlement of any
litigation.

 

“Exchange Act”: as defined in Section 8.1(k).

 

“Excluded Collateral”: as defined in the Guarantee and Collateral Agreement.

 

“Excluded Foreign Subsidiary”: any Foreign Subsidiary or Foreign Subsidiary
Holdco (i) the entire Capital Stock of which is owned by a Foreign Subsidiary or
Foreign Subsidiary Holdco or (ii) in respect of which the pledge of all of the
Capital Stock of such Subsidiary as Collateral would, in the good faith judgment
of the Borrower, result in adverse tax consequences to the Borrower or any of
its Subsidiaries.

 

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure to constitute an “eligible contract participant,” as defined in the
Commodity

 



Exchange Act and the regulations thereunder (determined after giving effect to
any applicable keepwell, support or other agreement for the benefit of such
Subsidiary Guarantor and any and all guarantees by the other Loan Parties of
such Subsidiary Guarantor’s obligations in respect of Swap Obligations), at the
time the guarantee of or grant of such security interest by such Subsidiary
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap Obligation, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

 

“Existing Credit Agreement”: the credit agreement dated as of December 16, 2014,
among the Borrower, the several lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as the administrative agent, and the other agents
party thereto, as amended.

 

“Existing Letters of Credit”: those letters of credit individually described on
Schedule 3.9.

 

“Facility”: each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”) and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

 

“FATCA”: (a) Sections 1471 to 1474 of the Code or any associated regulations;
(b) any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other
jurisdiction, which (in either case) facilitates the implementation of any law
or regulation referred to in paragraph (a) above; or (c) any agreement pursuant
to the implementation of any treaty, law or regulation referred to in paragraphs
(a) or (b) above with the U.S. Internal Revenue Service, the United States
government or the government or tax authority of any other jurisdiction.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnightthe rate calculated by the NYFRB based on such day’s federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, asby depositary institutions (as determined in such manner as the
NYFRB shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by JPMorgan Chase Bank
from three federal funds brokers of recognized standing selected by itNYFRB as
the federal funds effective rate; provided that, if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“First Amendment Effective Date”: as the term “Final Amendment Effective Date”
is defined in the First Amendment.

 

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 



“Foreign Subsidiary Holdco”: any Domestic Subsidiary of the Borrower all or
substantially all of whose assets consist of Capital Stock of one or more
Foreign Subsidiaries that are “controlled foreign corporations” as defined in
Section 957 of the Code.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by (x) the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC, or (y) the adoption by the Borrower of
International Financial Reporting Standards.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”: the collective reference to the Borrower and its respective
Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation (other than, with respect to any guaranteeing person, any Excluded
Swap Obligations of such guaranteeing person), including a reimbursement,
counterindemnity or similar obligation, of the guaranteeing person that
guarantees or in effect guarantees, or which is given to induce the creation of
a separate obligation by another Person (including any bank under any letter of
credit) that guarantees or in effect guarantees, any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any

 



manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“High Yield Bridge Facility”: that certain high yield senior unsecured bridge
facility to be provided on the First Amendment Effective Date by JPMorgan Chase
Bank, N.A., Goldman Sachs Bank USA and/or certain other financial institutions
in an aggregate principal amount of up to $600,000,000, the proceeds of which
shall be applied to finance in part the Transactions and the Transaction Costs;
provided that the aggregate principal amount of the High Yield Bridge Facility
shall be reduced by the proceeds of any Permitted Senior Unsecured Notes.

 

“Impacted Interest Period” as defined in the definition of “Eurodollar Base
Rate”.

 

“Increasing Revolving Lender”: as defined in Section 2.4(b).

 

“Increasing Term Lender”: as defined in Section 2.1(b).

 

“Incremental Amendment”: as defined in Section 2.1(b).

 

“Incremental Extensions of Credit”: as defined in Section 2.1(b).

 

“Incremental Facility Closing Date”: as defined in Section 2.1(b).

 

“Incremental Term Loans”: as defined in Section 2.1(b).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price or deferred consideration or similar
arrangements in respect of property or services (other than (i) current trade
payables incurred in the ordinary course of such Person’s business and (ii) any
earnout obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP (excluding disclosure on the notes
and footnotes thereto)), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other

 



similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, except that, for the purposes of the definition of
“Consolidated Total Debt” only, obligations in respect of letters of credit or
bankers’ acceptances issued in support of obligations not otherwise constituting
Indebtedness shall not constitute Indebtedness except to the extent such letter
of credit or bankers’ acceptance is drawn, (g) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(f) above, (h) all obligations of the kind referred to in clauses (a) through
(g) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(i) for the purposes of Section 8.1(e) only, all obligations of such Person in
respect of Swap Agreements. For the avoidance of doubt, neither deferred
compensation nor any pension obligations or liabilities shall be deemed to
constitute “Indebtedness.” The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

 

“Initial Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 were first satisfied, which was June 16, 2016.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses, domain
names, trademarks, trademark licenses, technology, know-how and processes, and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan), the date
of any repayment or prepayment made in respect thereof.

 



“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one week or one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto (provided that the
initial Interest Period for the Term Loans shall commence on the Closing Date
and end on June 30, 2016; provided further that for the purposes of the initial
Interest Period only, all necessary calculations related thereto shall be
determined as if the Borrower had selected a one month Interest Period); and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)     the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
Term Loan Maturity Date, as the case may be;

 

(iii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)     the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

 

“Interpolated Rate”: for any Interest Period, the rate per annum (rounded to the
same number of decimal places as the Eurodollar Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Eurodollar Screen Rate for the longest period for
which the Eurodollar Screen Rate is available for Dollars that is shorter than
the Impacted Interest Period; and (b) the Eurodollar Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, as at 11:00 a.m., London
time, on the Quotation Day for such Interest Period. When determining a rate for
a period which is less than the shortest period for which the Eurodollar Screen
Rate is available, the Eurodollar Screen Rate for the purposes of clause (a)
above shall be deemed to be the overnight rate for Dollars determined by the
Administrative Agent from such information service as the Administrative Agent
may select in its reasonable discretion.

 

“Investments”: as defined in Section 7.8.

 



“Issuing Lender”: each of (a) JPMorgan Chase Bank, (b) Wells Fargo Bank,
National Association, (c) Citizens Bank, N.A., (d) TD Bank, N.A. and (e) U.S.
Bank National Association or any of their respective affiliates, in each case in
its capacity as an issuer of any Letter of Credit. Each reference herein to “the
Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender.

 

“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A.

 

“Junior Debt”: any Permitted Senior Unsecured Debt, the Permitted Senior
Unsecured Notes, any Permitted Subordinated Debt or any other Indebtedness of
any Loan Party that is secured by Liens on all or a portion of any Collateral on
a junior priority basis to the Liens on the Collateral securing the Obligations
(other than any Indebtedness owed by any Group Member to any Loan Party).

 

“L/C Commitment”: (i) with respect to each Issuing Lender individually,
$10,000,000the Administrative Agent or any of its Affiliates that is an Issuing
Lender, $35,000,000 or such greater amount to which such Issuing Lender and the
Borrower may agree and (ii) with respect to any other Issuing Lender, on an
individual basis, $15,000,000 or such other amount as thesuch Issuing Lender and
the Borrower may agree; provided that at no time shall the aggregate amount of
the L/C Commitments exceed $50,000,00075,000,000.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. The L/C Obligations in respect of any
Letter of Credit in a Designated Foreign Currency shall be deemed for the
purposes of calculating the Available Revolving Commitments and similar amounts
from time to time and commitment fees and Letter of Credit and fronting fees to
be equal to the Dollar Equivalent of the amount of such Designated Foreign
Currency as at the date of issuance thereof, and such Dollar Equivalent shall be
thereafter re-calculated by the Issuing Lender from time to time in its
discretion (but no less often than quarterly); any such determination by the
Issuing Lender of any such Dollar Equivalent amount shall be conclusive and
binding on the other parties hereto in the absence of manifest error.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 



“Limited Conditionality Representations”: (a) those representations and
warranties enumerated in Sections 4.3(but onlya) (with respect to its
obligations under this Agreement), 4.4 (but only with respect to its obligations
under this Agreement), 4.5 (but only with respect to no violation of any
Requirement of Law on any material Contractual Obligation and not with respect
to the creation or imposition of any Lien or any Material Adverse Effect), 4.11,
4.14,the Loan Parties), Section 4.4 (as to (i) execution, delivery and
performance of the relevant Loan Documents and (ii) the due authorization,
execution, delivery and enforceability of the relevant Loan Documents against
the Loan Parties, in each case as it relates to entering into and performance of
the relevant Loan Documents against or by the Loan Parties), Section 4.5 (as to
the relevant Loan Documents not conflicting with the Loan Parties’ respective
organizational documents), Section 4.11, Section 4.14 (as to Investment Company
Act status), Section 4.19 and, Section 4.20 and Section 4.21 and (b) with
respect to any acquisition, thosesuch representations and warranties that are
made by the target of thean applicable acquisition in the acquisition agreement
related thereto as are material to the interests of the Lenders, but only to the
extent that the accuracy of such representations and warranties is a condition
to the obligations of the Borrower or the applicable Subsidiary to close under
suchGroup Members have the right (taking into account any applicable cure
periods) to terminate their obligation to consummate such acquisition under the
relevant acquisition agreement or the Borrower or the applicable Subsidiary has
the right to declinenot to consummate the applicable acquisition pursuant to the
relevant acquisition agreement as a result of a breach of such representations
and warranties in such acquisition agreement.

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Party”: each Group Member that is a party to a Loan Document.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Margin Stock”: “margin stock” as defined in Regulation U.

 

“Market Disruption Event”: as defined in Section 2.14(b).

 

“Material Acquisition”: any acquisition of assets or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves payment of
total consideration by the Borrower or any of its Subsidiaries in excess of
$1,000,000.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations, or financial condition of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of any of
the material provisions of this Agreement or any of the other

 



Loan Documents or the rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder.

 

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $1,000,000.

 

“Material Subsidiary”: any Subsidiary of the Borrower that either (i) holds
assets having a total book value of greater than five percent (5%) of the total
assets held by the Borrower and its Subsidiaries taken as a whole (as determined
as of the end of the fiscal quarter immediately preceding the date of
determination) or (ii) has revenues representing greater than five percent (5%)
of total revenues of the Borrower and its Subsidiaries taken as a whole (for the
period of four consecutive fiscal quarters most recently ended at or prior to
such time and for which financial statements are available); provided, that (x)
any Subsidiary that directly or indirectly owns a Material Subsidiary shall
itself be a Material Subsidiary and (y) in the event Subsidiaries that would
otherwise not be Material Subsidiaries shall in the aggregate account for a
percentage in excess of 10% of the total assets attributable to the Borrower and
its Subsidiaries taken as a whole (as determined as of the end of the fiscal
quarter immediately preceding the date of determination) or 30% of the revenue
of the Borrower and its Subsidiaries taken as a whole (for the period of four
consecutive fiscal quarters most recently ended at or prior to such time and for
which financial statements are available) then, in each case, one or more of
such Subsidiaries designated by the Borrower (or, if the Borrower shall make no
designation, one or more of such Subsidiaries in descending order based on their
respective contributions to the total assets held by the Borrower and its
Subsidiaries taken as a whole), shall be included as Material Subsidiaries to
the extent necessary to eliminate such excess.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation and any other substances, materials
or wastes, defined or regulated as “hazardous” or “toxic”, under, or that could
give rise to liability pursuant to, any Environmental Law.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale (including in
connection with any Permitted Sale Leaseback) or any Recovery Event, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such

 



issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

 

“Non-Excluded Taxes”: as defined in Section 2.17(a).

 

“Non-U.S. Lender”: as defined in Section 2.17(d).

 

“Not Otherwise Applied”: with reference to the Available Amount, the amount that
was not previously applied pursuant to Section 7.6(a)(xii), Section 7.6(b)(vi)
or Section 7.8(v).

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“NYFRB”: the Federal Reserve Bank of New York.

 

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreements or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

 

“Operating Expense Initiatives”: as defined in the definition of “Consolidated
EBITDA”.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery, performance, enforcement
or registration of, from the

 



receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document, including any interest, additions
to tax or penalties applicable thereto.

 

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight eurocurrency borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate); provided that if the Overnight Bank Funding Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

 

“Participant”: as defined in Section 10.6(c).

 

“Participant Register”: as defined in Section 10.6(c)(i).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisitions”: any acquisition (by way of merger, consolidation,
amalgamation, purchase of assets or otherwise) permitted pursuant to Section 7.4
or Section 7.8; provided, that, for the avoidance of doubt and notwithstanding
anything herein to the contrary, the CEB Acquisition shall be deemed to be a
Permitted Acquisition.

 

“Permitted Preferred Stock”: preferred stock issued by the Borrower that (a)
does not require any repurchase or redemption (other than conversion or exchange
into the common stock of the Borrower), whether contingent or not, prior to the
date that is 91 days after the later of the Revolving Termination Date or Term
Loan Maturity Date and (b) is in the Borrower’s good faith opinion on terms and
conditions customary in the relevant capital markets for preferred stock issued
by issuers similar to the Borrower.

 

“Permitted Sale Leaseback”: any sale-leaseback transaction consummated by the
Borrower or any of its Subsidiaries after the Initial Closing Date; provided
that, at the time of the consummation of such sale-leaseback transaction, the
aggregate amount of Net Cash Proceeds received from all such sale-leaseback
transactions do not exceed 5.0% of the consolidated total assets of the Borrower
and its Subsidiaries as of the end of the fiscal quarter immediately prior to
the date of such sale-leaseback transaction for which financial statements have
been delivered pursuant to Section 6.1; provided, further, that any such
sale-leaseback transactions not among the Borrower or its Subsidiaries must be
consummated for fair value as determined at the time of consummation in good
faith by the Borrower or such Subsidiary.

 

“Permitted Senior Unsecured Debt”: senior unsecured Indebtedness of a Loan Party
that (a) requires no scheduled cash payments of principal and no mandatory
repurchase or redemption obligations prior to the date that is 91 days after the
later of the Revolving Termination Date or Term Loan Maturity Date, other than
in connection with a change of control of Borrower or similar event, an asset
disposition or, if the Indebtedness is incurred to finance a

 



Permitted Acquisition (or refinance, replace, modify, repay, redeem, refund,
renew or extend Indebtedness in connection therewith) and related costs, fees,
expenses, premiums and accrued but unpaid interest (including any refinancing,
replacement, modification, repayment, redemption, refunding, renewal or
extension thereof), subject to conditions relating to the non-occurrence of such
Permitted Acquisition, and (b) does not impose financial “maintenance” (as
distinct from “incurrence”) covenants on the Borrower or any of the Subsidiaries
that are more restrictive than the maintenance covenants herein.

 

; provided that the payment of the proceeds of such Indebtedness into escrow and
grant of security in connection therewith to secure the applicable “Permitted
Senior Unsecured Notes”: one or more series of senior unsecured notes
constituting Permitted Senior Unsecured Debt that may be issued following
theprior to Cclosing Date in an aggregate principal amount not exceeding
$500,000,000of a Permitted Acquisition (including any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof).of
Indebtedness in connection therewith) intended to be funded in whole or part
with the proceeds of such Indebtedness shall not be deemed to result in such
Indebtedness being deemed secured for purposes hereof for so long as such escrow
remains in effect.

 

“Permitted Senior Unsecured Notes”: the senior unsecured notes to be issued and
sold on or prior to the First Amendment Effective Date pursuant to a Rule 144A
(with or without registration rights) or other private placement, the proceeds
of which are intended to finance the Transactions and Transaction Costs
(including, subject to the following proviso, any interim unsecured bridge
financing entered into or incurred in lieu thereof); provided that the aggregate
gross proceeds of the Permitted Senior Unsecured Notes may not exceed
$600,000,000 unless, on or prior to the date of such issuance, either (i) the
amount of committed financing provided to the Borrower by JPMorgan Chase Bank,
N.A., Goldman Sachs Bank USA and/or certain other financial institutions for
purposes of consummating the Transactions and Transaction Costs is reduced by
the amount of such excess, (ii) the contemplated amount of Revolving Extensions
of Credit under the Revolving Facility previously identified by the Borrower to
the Administrative Agent as a source of financing in part for the Transactions
and Transaction Costs is reduced by the amount of such excess and/or (iii) the
Borrower repays principal amounts outstanding under the Revolving Facility in
the amount of such excess (or, to the extent the aggregate principal amount
outstanding under the Revolving Facility is less than the amount of such excess,
holds or funds into escrow Unrestricted Cash pending completion of the CEB
Acquisition in the amount of the difference); provided further, the payment of
proceeds of such notes into escrow and grant of security to secure the Permitted
Senior Unsecured Notes in connection therewith prior to consummation of the
Transactions shall not be deemed to result in such notes being deemed secured
for purposes hereof for so long as such escrow remains in effect.

 

“Permitted Subordinated Debt”: unsecured Indebtedness subordinated to the
Obligations that (a) requires no scheduled cash payments of principal and no
mandatory repurchase or redemption obligations prior to the date that is 91 days
after the later of the Revolving Termination Date or Term Loan Maturity Date,
other than in connection with a change of control of Borrower or similar event,
an asset disposition or, if the Indebtedness is incurred to finance a Permitted
Acquisition (or refinance, replace, modify, repay, redeem, refund, renew or
extend Indebtedness in connection therewith) and related costs, fees, expenses,
premiums and accrued but unpaid interest (including any refinancing,
replacement, modification,

 



repayment, redemption, refunding, renewal or extension thereof), subject to
conditions relating to the non-occurrence of such Permitted Acquisition, (b)
does not impose financial “maintenance” (as distinct from “incurrence”)
covenants on the Borrower or any of the Subsidiaries that are more restrictive
than the maintenance covenants herein, and (c) contains customary subordination
terms that are reasonably acceptable to the Administrative Agent.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).

 

“Pro Forma Basis”: with respect to any calculation required by the terms of this
Agreement to be made on a Pro Forma Basis, that such calculation shall be made
after taking into account (a) any Specified Transaction, (b) any Operating
Expense Initiative and (c) any redemption, repurchase, retirement, defeasance,
discharge or incurrence of Indebtedness that has occurred on or by such time, as
though such Specified Transaction, Operating Expense Initiative, redemption,
repurchase, retirement, discharge or incurrence had occurred at or prior to such
date or on the first day of such period, as the case may be, including pro forma
adjustments arising out of events attributable to or actions taken in connection
with such Specified Transaction, Operating Expense Initiative or such
redemption, repurchase, retirement, defeasance, discharge or incurrence of
Indebtedness.; provided that, at the time of any calculation of Consolidated Net
Income, any redemption, repurchase, retirement, defeasance or discharge of
Indebtedness expected to be made within ten Business Days of the sale of any
Subsidiary or line of business acquired as part of the Transactions that is or
becomes accounted for as a discontinued operation because it is being held for
sale with the Net Cash Proceeds of the sale of such asset shall be reflected for
the purpose of any compliance or ratio test as if such prepayment had occurred
on the first day of the applicable period (it being understood that if such
prepayment is not made within such ten Business Day period, then Consolidated
Net Income shall be recalculated at such time without giving effect to such
prepayment). Upon giving effect to a Specified Transaction on a “Pro Forma
Basis,” (i) any Indebtedness incurred by the Borrower or any of its Subsidiaries
in connection with such Specified Transaction (or any other transaction that
occurred during the relevant period) shall be deemed to have been incurred as of
the first day of the relevant period; (ii) income statement items (whether
positive or negative) and Consolidated EBITDA attributable to all property
acquired in such Specified Transaction or to the Investment constituting such
Specified Transaction, as applicable, shall be included as if such Specified
Transaction has occurred as of the first day of the relevant period; (iii)
income statement items

 



(whether positive or negative) and Consolidated EBITDA attributable to all
property disposed of in any Specified Transaction (including any income
statement items attributable to disposed abandoned or discontinued operations),
shall be excluded as if such Specified Transaction has occurred as of the first
day of the relevant period; and (iv) such other pro forma adjustments which
would be permitted or required by Regulations S-K and S-X under the Securities
Act of 1933, as amended, shall be taken into account (in addition to any
adjustments permitted pursuant to any applicable financial definition or test).
For the purposes of any such calculation, if any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of the
event for which the calculation is made had been the applicable rate for the
entire period (taking into account any interest hedging arrangements applicable
to such Indebtedness); provided, in the case of repayment of any Indebtedness,
to the extent actual interest related thereto was included during all or any
portion of the applicable period, the actual interest may be used for the
applicable portion of such period. Interest on a Capital Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by the Borrower to
be the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate
chosen as the Borrower or a Subsidiary may designate.

 

“Projections”: as defined in Section 6.2(b).

 

“Quotation Day”: with respect to any Eurodollar Loan for any Interest Period,
two Business Days prior to the commencement of such Interest Period.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Register”: as defined in Section 10.6(b).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Regulation S-X”: Regulation S-X of the Securities Act of 1933, as amended from
time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reimbursement Percentage”: as defined in Section 3.5.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.9(a) as a
result of the delivery of a Reinvestment Notice.

 



“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event for (i) capital expenditures or to restore, rebuild, repair,
construct, improve, replace or otherwise acquire the assets similar to those
that are the subject of such Asset Sale or Recovery Event or that are used or
useful in its business or (ii) a Permitted Acquisition or any acquisition of all
or substantially all of the assets of, or all of the Capital Stock (other than
directors’ qualifying shares) of a Person or business unit, division or line of
business of a Person (or any subsequent investment made in a Person, or business
unit, division or line of business of a Person previously acquired)).

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date for capital expenditures or to
restore, rebuild, repair, construct, improve, replace or otherwise acquire the
assets similar to those that are the subject of such Asset Sale or Recovery
Event or that are used or useful in the Borrower’s business or pursuant to a
Permitted Acquisition or any acquisition of all or substantially all of the
assets of, or all of the Capital Stock (other than directors’ qualifying shares)
of a Person or business unit, division or line of business of a Person (or any
subsequent investment made in a Person or business unit, division or line of
business of a Person previously acquired).

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, restore, rebuild, repair, construct, improve, replace
or otherwise acquire the assets similar to these that are the subject of such
Asset Sale or Recovery Event or that are used or useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Initial Closing Date, the Commitments then in effect and (b) thereafter, the sum
of (i) the aggregate unpaid principal amount of the Term Loans then outstanding
and (ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 



“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower, but in any event,
with respect to financial matters, the chief financial officer, treasurer or
assistant treasurer of the Borrower.

 

“Restricted Debt Payments”: as defined in Section 7.6.

 

“Restricted Equity Payments”: as defined in Section 7.6.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is
$1,200,000,000.

 

“Revolving Commitment Increase”: as defined in Section 2.4.

 

“Revolving Commitment Period”: the period from and including the Initial Closing
Date to the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

 

“Revolving Facility”: as defined in the definition of “Facility”.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided that, in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.
Notwithstanding the foregoing, when a Defaulting Lender shall exist, (i) in the
case of Section 2.21, the Revolving Lenders’ Revolving Percentages shall be
determined without regard to any Defaulting Lender’s Revolving Commitment and
(ii) in the case of the defined term “Revolving Extensions of Credit” (other
than as used in Section 2.21(c)) and Section 2.4(a), the Revolving Lenders’
Revolving

 



Percentages shall be adjusted to give effect to any reallocation effected
pursuant to Section 2.21(c).

 

“Revolving Termination Date”: June 17, 2021.

 

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any Person or
Persons described in the foregoing clauses (a) and (b).

 

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”: the collective reference to the Administrative Agent, the
Issuing Lenders, the Lenders and any affiliate of any Lender to which
Obligations are owed.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person and its subsidiaries, on a consolidated basis, will, as of such
date, exceed the amount of all “liabilities of such Person and its subsidiaries,
on a consolidated basis, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person and its subsidiaries, on a
consolidated basis, will, as of such date, be greater than the amount that will
be required to pay the liability of such Person and its subsidiaries, on a
consolidated basis, on its debts as such debts become absolute and matured, (c)
such Person and its subsidiaries, on a consolidated basis, will not have, as of
such date, an unreasonably small amount of capital with which to conduct their
business, and (d) such Person and its subsidiaries, on a consolidated basis,
will be able to pay their debts as they mature. The

 



amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at the time,
represents the amount that would reasonably be expected to become an actual or
matured liability.

 

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Subsidiary Guarantor and any Lender or Affiliate
thereof.

 

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Lender or affiliate thereof at the time of entering into such Swap Agreement
in respect of interest rates, currency exchange rates or commodity prices.

 

“Specified Transaction” means: any (a) Material Acquisition or Material
Disposition, (b) Permitted Acquisition, (c) Investment that results in a Person
becoming a Subsidiary of the Borrower (which, for purposes hereof, shall be
deemed to also include (1) the merger, consolidation, liquidation or similar
amalgamation of any Person into the Borrower or any Subsidiary, so long as the
Borrower or such Subsidiary is the surviving Person, and (2) the transfer of all
or substantially all of the assets of a Person to the Borrower or any
Subsidiary) or (d) the proposed incurrence of Indebtedness or making of a
Restricted Payment or payment in respect of Indebtedness in respect of which
compliance with any financial ratio is by the terms of this Agreement required
to be calculated on a Pro Forma Basis.

 

“Spot Rate of Exchange”: with respect to any Designated Foreign Currency, at any
date of determination thereof, the spot rate of exchange in London that appears
on the display page applicable to such Designated Foreign Currency on the
Telerate System (or such other page as may replace such page for the purpose of
displaying the spot rate of exchange in London); provided that if there shall at
any time no longer exist such a page, the spot rate of exchange shall be
determined by reference to another similar rate publishing service selected by
the Administrative Agent and, if no such similar rate publishing service is
available, by reference to the published rate of the Administrative Agent in
effect at such date for similar commercial transactions.

 

“Step-Up Amount”: $150,000,000, which may be applied for purposes of funding a
Specified Transaction previously identified to the Administrative Agent.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 



“Subsidiary Guarantor”: each Domestic Subsidiary of the Borrower that is a
Material Subsidiary.

 

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

 

“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.

 

“Target”: CEB, Inc., a Delaware corporation.

 

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A. The original aggregate amount of the Term Commitments is
$600,000,000.

 

“Term Facility”: as defined in the definition of “Facility”.

 

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

 

“Term Loan”: as defined in Section 2.1.

 

“Term Loan B Facility”: that certain seven-year senior secured term loan B
facility to be provided on or prior to the First Amendment Effective Date in an
aggregate principal amount of $1,375,000,000 (and any other senior secured term
loan facility incurred in lieu of all or a portion of such term loan B facility)
the proceeds of which are intended to finance the Transactions and the
Transaction Costs. For the avoidance of doubt, the Term Loan B Facility may be
incurred as an Incremental Term Loan pursuant to an Incremental Amendment
hereto.

 

“Term Loan Maturity Date”: June 17, 2021.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Initial Closing Date, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding). Notwithstanding
the foregoing, when a Defaulting Lender shall exist, (i) in the case of Section
2.21, the Term Lenders’ Term Percentages shall be determined

 



without regard to any Defaulting Lender’s Term Commitment and (ii) in the case
of the defined term “Term Extensions of Credit” (other than as used in Section
2.21(c)) and Section 2.4(a), Term Lenders’ Term Percentages shall be adjusted to
give effect to any reallocation effected pursuant to Section 2.21(c).

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transaction Costs”: the fees and expenses incurred by the Borrower in
connection with the Transactions and the transactions contemplated thereby.

 

“Transactions”: (a) the CEB Acquisition and the other transactions contemplated
by the Acquisition Agreement, (b) the consummation of the First Amendment, (c)
the entering into of the Term Loan B Facility, (d) the entering into of the
364-day Bridge Facility, (e) the issuance of the Permitted Senior Unsecured
Notes (or the entering into or incurrence of any interim unsecured bridge
financing in lieu thereof) and (f) the Debt Repayment.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“Unrestricted Cash”: cash and Cash Equivalents that would not appear as
“restricted” on a consolidated balance sheet of the Borrower or any of its
Subsidiaries; provided that cash and Cash Equivalents that would appear as
“restricted” on a consolidated balance sheet of the Borrower or any of its
Subsidiaries solely as a result of Liens thereon under the Facilities shall be
considered Unrestricted Cash (other than cash and Cash Equivalents used as cash
collateral for letters of credit).

 

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:

 

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by

 

(b) the then outstanding principal amount of such Indebtedness.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares or similar third party
share agreements required by law) is owned by such Person directly and/or
through other Wholly Owned Subsidiaries.

 



“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

“Withholding Agent”: any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2     Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 



(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e) To the extent that any provision hereof requires (x) compliance with any
financial ratio or test, including the Consolidated Interest Expense Ratio, the
Consolidated Leverage Ratio and the Consolidated Secured Leverage Ratio, (y) the
absence of any Default or Event of Default (or any type of Default or Event of
Default) or (z) compliance with any cap expressed as a percentage of
Consolidated EBITDA, total assets or consolidated total assets as a condition to
(1) the consummation of any transaction in connection with any Permitted
Acquisition or similar permitted Investment, (2) the incurrence of any
Indebtedness (and any Liens related thereto) incurred to finance, or in
connection with, such Permitted Acquisition or similar permitted Investment, or
(3) the incurrence of any Indebtedness (and any Liens related thereto) incurred
to refinance, replace, modify, repay, redeem, refund, renew or extend
Indebtedness permitted by this Agreement, the determination of whether the
relevant provision is satisfied may be made, at the election of the Borrower:
(A) in the case of any acquisition or similar permitted Investment, either (I)
at the time of the execution of the definitive agreement with respect to the
relevant acquisition or investment or (II) at the time of the consummation of
the relevant acquisition or investment, in either case after giving effect to
the acquisition and any related Indebtedness and Liens on a Pro Forma Basis or
(B) in the case of any Indebtedness (or any liens related thereto) incurred to
finance or in connection with such acquisition or similar investment (in each
case or to refinance, replace, modify, repay, redeem, refund, renew or extend
Indebtedness in connection therewith), either (I) at the time of entry into the
commitment for such Indebtedness, (II) at the time the Borrower delivers
irrevocable notice to refinance, replace, modify, repay, redeem, refund, renew
or extend such Indebtedness, or (III) at the time of the incurrence of such
Indebtedness or Liens, in each case as applicable and after giving effect to the
relevant Indebtedness, Liens and any related acquisition on a Pro Forma Basis or
(C) in the case of any Indebtedness (or any liens related thereto) incurred to
refinance, replace, modify, repay, redeem, refund, renew or extend Indebtedness
permitted by this Agreement, either (I) at the time of entry into the commitment
for such Indebtedness, (II) at the time the Borrower delivers irrevocable notice
to refinance, replace, modify, repay, redeem, refund, renew or extend the
Indebtedness being refinanced, replaced, modified, repaid, redeemed, refunded,
renewed or extended, or (III) at the time of the incurrence of such Indebtedness
or Liens, in each case as applicable and after giving effect to the relevant
Indebtedness, Liens and any related acquisition on a Pro Forma Basis .

 

SECTION 2.     AMOUNT AND TERMS OF COMMITMENTS

 

2.1     Term Commitments. (a) Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower
in Dollars on the Initial Closing Date in an amount not to exceed the amount of
the Term Commitment of such Lender. The Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.10.

 

(b) (i) The Borrower may at any time or from time to time after the Initial
Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent

 



shall promptly deliver a copy to each of the Lenders), request one or more
additional tranches of term loans (the “Incremental Term Loans” and such
borrowing, an “Incremental Extension of Credit”); provided that both at the time
of any such request and upon the effectiveness of any Incremental Amendment
(other than with respect to Incremental Term Loans the proceeds of which are
intended to fund in whole or part any acquisition permitted by this Agreement
(including any refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension of Indebtedness in connection therewith))
referred to below, no Default or Event of Default shall exist. Each Incremental
Extension of Credit shall be in an aggregate principal amount that is not less
than $5,000,000 or such lower amount if such amount represents all remaining
availability under the limit set in this Section 2.1(b). Notwithstanding
anything to the contrary herein, the aggregate amount of any Incremental
Extension of Credit, when taken together with all other Incremental Extensions
of Credit and all Revolving Commitment Increases, shall not exceed (x)
$500,000,000750,000,000 plus (y) in the event the Term Loan B Facility is
incurred as an Incremental Term Loan, $1,375,000,000 plus (z) an additional
unlimited amount, provided, that in the case of this clause (z), (A) at the time
of incurrence (or the making of commitments if not drawn in full when committed)
on a Pro Forma Basis (assuming that any such Incremental Extensions of Credit
are drawn in full and excluding the cash proceeds of such Incremental Extension
of Credit), the Consolidated Secured Leverage Ratio does not exceed 3.003.50 to
1.00 as of the end of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 6.1(a) or 6.1(b) and (B)
committed but undrawn amounts for which the requirements in clause (A) are met
when committed shall subsequently be available to be drawn without a need to
meet such requirements. The Incremental Term Loans shall rank pari passu in
right of payment and of security with the Term Loans. The Incremental Term Loans
(i) shall not mature earlier than the Revolving Termination Date and shall have
a Weighted Average Life to Maturity no shorter than the Weighted Average Life to
Maturity of the Term Loans (except by virtue of amortization of or prepayment of
the Term Loans and prepayments of scheduled amortization prior to such date of
determination) and (iii) except as set forth above and below, other than in the
case of the Term Loan B Facility, shall be treated substantially the same as the
Term Loans (in each case, including with respect to mandatory and voluntary
prepayments); provided that (x) the interest rates and amortization schedule
(subject to clause (i) above) applicable to the Incremental Term Loans shall be
determined by the Borrower and the lenders thereof and (y) to the extent such
terms applicable to the Incremental Term Loans are not consistent with the then
existing Term Loans (except as permitted by the immediately preceding clause
(x)) such terms shall be mutually agreed to by the Borrower and the
Administrative Agent.

 

(ii)    Each notice from the Borrower pursuant to this Section shall set forth
the requested amount and proposed terms of the relevant Incremental Extension of
Credit. The Borrower may arrange for any such increase to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Term Commitment, an
“Increasing Term Lender”), or by one or more new banks, financial institutions
or other entities (each such new bank, financial institution or other entity, an
“Augmenting Term Lender”); provided that (i) each Augmenting Term Lender, shall
be subject to the approval of the Borrower and the Administrative Agent (such
approval by the Administrative Agent not to be unreasonably withheld) and (ii)
(x) in the case of an Increasing Term Lender, the Borrower and such Increasing
Term Lender execute an agreement substantially in the form of Exhibit G hereto,
and (y) in the case of an Augmenting

 



Term Lender, the Borrower and such Augmenting Term Lender execute an agreement
substantially in the form of Exhibit H hereto. For the avoidance of doubt, no
existing Lender will be required to provide any Incremental Term Loans and the
Borrower shall have no obligation to offer any existing Lender the opportunity
to provide any commitment for any Incremental Term Loans.

 

(iii)     Commitments in respect of Incremental Term Loans shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Commitment, if
any, each Increasing Term Lender, if any, each Augmenting Term Lender, if any,
and the Administrative Agent. The Incremental Amendment may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section; provided that any amendments included in any Incremental Amendment
meant to effect changes not relating to this Section 2.1(b) shall require the
vote of the Lenders as described in Section 10.1 hereof. TheExcept with respect
to the Term Loan B Facility, the making of any loans pursuant to any Incremental
Amendment shall not be effective unless on the date thereof (each, an
“Incremental Facility Closing Date”), after giving effect to such Incremental
Extension of Credit (i) the conditions set forth in Section 5.2 are satisfied;
provided that with respect to Incremental Term Loans used to finance an
acquisition (or refinance, replace, modify, repay, redeem, refund, renew or
extend Indebtedness in connection therewith) or to refinance, replace, modify,
repay, redeem, refund, renew or extend Indebtedness permitted by this Agreement,
as of the date of consummation of such acquisition or refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension of such
Indebtedness, (x) the only representations and warranties that are required to
be true as a condition to the borrowing of such Incremental Term Loans are the
Limited Conditionality Representations and (y) no payment Event of Default shall
have occurred and be continuing, (ii) subject to Section 1.2(e), the Borrower
shall be in compliance with Section 7.1, (iii) the Administrative Agent shall
have received documents consistent with those delivered on the Initial Closing
Date under Section 5.1(f) as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase, and (iv) such
other conditions as the Borrower and the Lender(s) of Incremental Term Loans may
agree. The Borrower will use the proceeds of the Incremental Term Loans for any
purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans unless it so agrees.

 

(c) Notwithstanding any provision herein to the contrary, in the event the Term
Loan B Facility is incurred as an incremental Term Loan, the Term Loan B
Facility shall be permitted to (i) have different interest margins, pricing and
associated call and rate protection than those applicable to the Term Loans
hereunder, (ii) have customary (as determined in good faith by the Borrower in
consultation with the Administrative Agent) amortization and mandatory
prepayment provisions for “Term Loan B” facilities (or, to the extent
applicable, such amortization and mandatory prepayment provisions as are
customary for any other senior secured term loan facility incurred in lieu of
all or a portion of the Term Loan B Facility), (iii) have covenants and events
of default that are different from the covenants applicable to the Term Loans
hereunder (so long as such covenants are not more restrictive than those
applicable to the Term Loans hereunder), (iv) have different voting

 



rights (so long as such voting rights do not adversely modify the voting rights
otherwise applicable to the Lenders hereunder (it being understood that lenders
under the Term Loan B Facility may be included in the determination of Required
Lenders)) from the voting rights applicable to the Term Loans hereunder and/or
(v) have any other terms applicable to the “Term Loan B Facility” as set forth
in the Commitment Letter, dated as of January 5, 2017, among the Borrower,
JPMorgan Chase Bank, N.A., Goldman Sachs Bank USA and the other parties thereto.

 

2.2     Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, three Business
Days prior to the anticipated Initial Closing Date) requesting that the Term
Lenders make the Term Loans on the Initial Closing Date and specifying the
amount to be borrowed. The Term Loans made on the Initial Closing Date shall
initially be Eurodollar Loans. Upon receipt of such notice the Administrative
Agent shall promptly notify each Term Lender thereof. Not later than 12:00 Noon,
New York City time, on the Initial Closing Date each Term Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender. The Administrative Agent shall credit the account of the Borrower
on the books of such office of the Administrative Agent with the aggregate of
the amounts made available to the Administrative Agent by the Term Lenders in
immediately available funds.

 

2.3     Repayment of Term Loans. The Term Loan of each Lender shall mature in 16
consecutive quarterly installments (with the balance of the Term Loan of each
Lender maturing on the Term Loan Maturity Date), each of which shall be in an
amount equal to such Lender’s Term Percentage multiplied by the amount set forth
below opposite such installment:

 

Installment Principal Amount September 30, 2016 $7,500,000 December 31, 2016
$7,500,000 March 31, 2017 $7,500,000 June 30, 2017 $7,500,000 September 30, 2017
$7,500,000 December 31, 2017 $7,500,000 March 31, 2018 $7,500,000 June 30, 2018
$7,500,000 September 30, 2018 $11,250,000 December 31, 2018 $11,250,000 March
31, 2019 $11,250,000 June 30, 2019 $11,250,000 September 30, 2019 $15,000,000
December 31, 2019 $15,000,000 March 31, 2020 $15,000,000 June 30, 2020
$15,000,000 Term Loan Maturity Date $435,000,000

 



2.4     Revolving Commitments. (a) Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower in Dollars from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Percentage of the L/C
Obligations then outstanding does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.10.

 

(b) The Borrower may from time to time elect to increase the Revolving
Commitments (a “Revolving Commitment Increase”) in a minimum amount of
$5,000,000 or such lower amount if such amount represents all remaining
availability under the limit set in this Section 2.4(b) so long as, after giving
effect thereto, the aggregate amount of the Incremental Extensions of Credit and
Revolving Commitment Increases does not exceed (i) $500,000,000750,000,000 plus
(ii) in the event the Term Loan B Facility is incurred as an Incremental Term
Loan, $1,375,000,000 plus (iii) an additional unlimited amount, provided, that
in the case of this clause (iii), (A) at the time of incurrence (or the making
of commitments if not drawn in full when committed) on a Pro Forma Basis
(assuming that any such Revolving Commitment Increase is drawn in full and
excluding the cash proceeds of such Revolving Commitment Increase), the
Consolidated Secured Leverage Ratio does not exceed 3.003.50 to 1.00 as of the
end of the most recently ended fiscal quarter for which financial statements
have been delivered pursuant to Section 6.1(a) or 6.1(b) and (B) committed but
undrawn amounts for which the requirements in clause (A) are met when committed
shall subsequently be available to be drawn without a need to meet such
requirements. The Borrower may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, an “Increasing Revolving Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Revolving Lender”), to increase
their existing Revolving Commitments, or extend Revolving Commitments, as the
case may be, provided that (i) each Augmenting Revolving Lender, shall be
subject to the approval of the Borrower and the Administrative Agent (such
approval by the Administrative Agent not to be unreasonably withheld) and (ii)
(x) in the case of an Increasing Revolving Lender, the Borrower and such
Increasing Revolving Lender execute an agreement substantially in the form of
Exhibit G hereto, and (y) in the case of an Augmenting Revolving Lender, the
Borrower and such Augmenting Revolving Lender execute an agreement substantially
in the form of Exhibit H hereto. Increases and new Revolving Commitments created
pursuant to this clause shall become effective on the date agreed by the
Borrower, the Administrative Agent (such approval by the Administrative Agent
not to be unreasonably withheld) and the relevant Increasing Revolving Lenders
or Augmenting Revolving Lenders and the Administrative Agent shall notify each
Revolving Lender thereof. Notwithstanding the foregoing, no increase in the
Revolving Commitments (or in the Revolving Commitment of any Lender), shall
become effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase, the

 



conditions set forth in paragraphs (a) and (b) of Section 5.2 shall be satisfied
or waived by the Required Lenders and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Responsible Officer of the Borrower, (ii) after giving effect to such Revolving
Commitment Increase, subject to Section 1.2(e), the Borrower shall be in
compliance with Section 7.1, and (iii) the Administrative Agent shall have
received documents consistent with those delivered on the Initial Closing Date
under Section 5.1(f) as to the corporate power and authority of the Borrower to
borrow hereunder after giving effect to such increase. On the effective date of
any increase in the Revolving Commitments, (i) each relevant Increasing
Revolving Lender and Augmenting Revolving Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Revolving
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Revolving
Lenders, each Revolving Lender’s portion of the outstanding Revolving Loans of
all the Revolving Lenders to equal its Revolving Percentage of such outstanding
Revolving Loans, and (ii) the Borrower shall be deemed to have repaid and
reborrowed all outstanding Revolving Loans as of the date of any increase in the
Revolving Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower in accordance with the requirements of Section
2.5). The deemed payments made pursuant to clause (ii) of the immediately
preceding sentence in respect of each Eurodollar Loan shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.18 if
the deemed payment occurs other than on the last day of the related Interest
Periods. For the avoidance of doubt, no existing Lender will be required to
provide any Revolving Commitment Increase and the Borrower shall have no
obligation to offer any existing Lender the opportunity to provide any
commitment for any Revolving Commitment Increase.

 

(c) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

 

2.5     Procedure for Revolving Loan Borrowing. The Borrower may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 12:00
Noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans) (provided that any
such notice of a borrowing of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5 may be given not later than 10:00 A.M., New
York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. Any Revolving Loans made on the Initial Closing Date shall initially
be ABR Loans. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any such notice from the Borrower, the Administrative Agent shall

 



promptly notify each Revolving Lender thereof. Each Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

 

2.6     Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the date hereof to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.

 

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

2.7     Termination or Reduction of Revolving Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted to the
extent that, after giving effect thereto and to any prepayments of the Revolving
Loans made on the effective date thereof, the Total Revolving Extensions of
Credit would exceed the Total Revolving Commitments. Any such reduction shall be
in an amount equal to $5,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect.

 

2.8     Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.18. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans) accrued interest to such date on the amount
prepaid. Amounts to be applied in connection with prepayments made pursuant to
this Section 2.9 shall be applied to the prepayment of the Term Loans in
accordance with Section 2.15(b). Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof.

 



2.9     Mandatory Prepayments and Commitment Reductions. (a) If on any date any
Group Member shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event, and the Consolidated Leverage Ratio of the Borrower for the most recently
ended four fiscal quarters is greater than 2.50 to 1.00, then, unless a
Reinvestment Notice shall be delivered in respect thereof, an amount equal to
50% of such Net Cash Proceeds shall be applied on such date to the prepayment of
the Term Loans as set forth in Section 2.9(b); provided that, notwithstanding
the foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied to the prepayment of the Term Loans as set forth in Section
2.9(b).

 

(b) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.9 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.15(b). The application of any prepayment pursuant to this Section
2.9 shall be made on a pro rata basis to the then outstanding Term Loans being
repaid irrespective of whether such outstanding Term Loans are ABR Loans or
Eurodollar Loans. Each prepayment of the Loans under this Section 2.9 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

 

2.10     Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan under a particular Facility may be
converted into a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 



2.11     Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.

 

2.12     Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the rate applicable to ABR Loans under the
Revolving Facility plus 2%, and (ii) if all or a portion of any interest payable
on any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2% (or, in the case of any such other amounts that do not relate
to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2%), in each case, with respect to clauses (i) and (ii)
above, from the date of such non-payment until such amount is paid in full (as
well after as before judgment).

 

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

2.13     Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 



(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).

 

2.14     Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period (each of clause (a) and (b), a “Market Disruption Event”),

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans; provided that, subject to Section 2.18, the Borrower may revoke any
pending request for a borrowing of, conversion to or continuation of such
Eurodollar Loans. Until such notice has been withdrawn by the Administrative
Agent, no further Eurodollar Loans under the relevant Facility shall be made or
continued as such, nor shall the Borrower have the right to convert Loans under
the relevant Facility to Eurodollar Loans; provided that during any period in
which a Market Disruption Event is in effect, the Borrower may request that the
Administrative Agent request the Majority Facility Lenders to confirm that the
circumstances giving rise to the Market Disruption Event continue to be in
effect; provided that (A) the Borrower shall not be permitted to submit any such
request more than once in any 30-day period and (B) nothing contained in this
Section 2.14 or the failure to provide confirmation of the continued
effectiveness of such Market Disruption Event shall in any way affect the
Administrative Agent’s or Majority Facility Lenders’ right to provide any
additional notices of a Market Disruption Event as provided in this Section
2.14.

 

2.15     Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the respective Term Percentages or Revolving Percentages,
as the case may be, of the relevant Lenders.

 



(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans pro rata
based upon the then remaining principal amounts thereof. Amounts prepaid on
account of the Term Loans may not be reborrowed.

 

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds EffectiveNYFRB Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

 



(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds EffectiveNYFRB Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

 

2.16     Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender (which shall, for the avoidance of doubt, include any Issuing
Lender) with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for in each case Non-Excluded Taxes and Other Taxes,
which are covered by Section 2.17, changes in the rate or basis of imposition of
tax imposed on or measured by the net income of such Lender, franchise taxes in
lieu of such net income taxes and branch profits taxes);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

 

(iii) shall impose on such Lender any other condition affecting this Agreement;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay such
Lender upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower in writing (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled.

 



(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender, or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s, or such corporation’s policies with
respect to capital adequacy or liquidity requirements) by an amount reasonably
deemed by such Lender to be material, then from time to time, after submission
by such Lender or to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender, or such corporation for such
reduction; provided, that the Borrower shall not be required to pay additional
amounts to compensate any Lender (i) any Non-Excluded Taxes or Other Taxes,
which are covered by Section 2.17 or (ii) any change in the rate or basis of
imposition of applicable taxes imposed on or measured by net income, franchise
taxes in lieu of such net income taxes and branch profits taxes.

 

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented; provided that the protection of this Section 2.16(c) shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed, so long as it shall be
customary for Lenders affected thereby to comply therewith. No Lender shall be
entitled to compensation under this Section 2.16(c) with respect to any date
unless it shall have notified the Borrower that it will demand compensation
pursuant to this Section 2.16(c) not more than 90 days after the date on which
it shall have become aware of such incurred costs or reductions. Notwithstanding
any other provision herein, no Lender shall demand compensation pursuant to this
Section 2.16(c) if it shall not at the time be the general policy or practice of
such Lender to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any.

 

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall set forth in reasonable detail the calculation of such amounts and
shall be conclusive in the absence of manifest error. Notwithstanding anything
to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the

 



circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

2.17     Taxes. (a) All payments made by or on behalf of any Loan Party under
this Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, unless such taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender, as determined in good
faith by the applicable Withholding Agent, in which case (i) such amounts shall
be paid to the relevant Governmental Authority in accordance with applicable law
and (ii) if the taxes so withheld are any taxes other than net income taxes,
branch profits taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender by the jurisdiction under the
laws of which the Administrative Agent or such Lender is organized or as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document) (such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, the “Non-Excluded Taxes”) or are Other Taxes, the amounts payable
by the applicable Loan Party to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes including any
such taxes imposed on amounts payable under this Section) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement as if such withholding or deduction had not been made, provided
further, however, that the Borrower shall not be required to increase any such
amounts payable to the Administrative Agent or any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s failure to comply
with the requirements of paragraph (d), (e), (f) or (i) of this Section, (ii)
that are United States withholding taxes imposed under FATCA or (iii) that are
United States withholding taxes resulting from any Requirement of Law in effect
on the date the Administrative Agent or such Lender becomes a party to this
Agreement or designates a new lending office, except to the extent that the
Administrative Agent or such Lender (or its assignor (if any)) was entitled,
immediately prior to such designation of a new lending office or at the time of
assignment, as applicable, to receive additional amounts from the Borrower with
respect to such Non-Excluded Taxes pursuant to this paragraph.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If (i) the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to

 



the appropriate taxing authority, (ii) the Borrower fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, the Borrower shall indemnify the
Administrative Agent and the Lenders for such amounts and any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure, in the case of (i) and (ii), or any such
direct imposition, in the case of (iii); provided that the requirement to
indemnify shall apply only if the Borrower is required under this Section 2.17
to pay additional amounts with respect to such Non-Excluded Taxes or Other
Taxes.

 

(d) Each Lender (or Transferee) that is not a “United States Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) (i) two
copies of U.S. Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8BEN-E, Form
W-8ECI or Form W-8IMY (together with any applicable underlying IRS forms), (ii)
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Borrower under this Agreement and the other Loan
Documents, or (iii) any other form prescribed by applicable requirements of U.S.
federal income tax law as a basis for claiming exemption from or a reduction in
U.S. federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made. Such forms shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation) and from time to time thereafter upon the request of the
Borrower or the Administrative Agent. Notwithstanding any other provision of
this Section, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section that such Non-U.S. Lender is not legally able to
deliver.

 

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.

 

(f) The Administrative Agent and each Lender, in each case that is organized
under the laws of the United States or a state thereof, shall, on or before the
date of any payment by the Borrower under this Agreement or any other Loan
Document to, or for the

 



account of, such Administrative Agent or Lender, deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased), two duly completed copies
of Internal Revenue Service Form W-9, or successor form, certifying that such
Administrative Agent or Lender is a “United States Person” (as defined in
Section 7701(a)(30) of the Code) and that such Administrative Agent or Lender is
entitled to a complete exemption from United States backup withholding tax.

 

(g) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Loan Party or any other Person.

 

(h) Each Lender shall indemnify the Administrative Agent, within 10 days after
demand therefor, for the full amount of (i) any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or similar charges imposed by any
Governmental Authority that are attributable to such Lender and (ii) any taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.6(c) relating to the maintenance of a Participant Register, in each case,
that are payable or paid by the Administrative Agent, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error; provided that if it is demonstrated to the
reasonable satisfaction of the Administrative Agent that any Lender has overpaid
in respect of any such amounts due, the Administrative Agent shall reimburse
such Lender for such overpaid amount. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

 

(i) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the

 



Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (i), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(j) Each Lender agrees that if any form or certification it previously delivered
under this Section expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(k) For purposes of this Section 2.17, the term “Lender” includes any other
Issuing Lender and the term “applicable law” includes FATCA.

 

(l) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.18     Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate setting forth the calculation in
reasonable detail as to any amounts payable pursuant to this Section submitted
to the Borrower by any Lender shall be conclusive in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

2.19     Payments Generally; Pro Rata Treatment; Sharing of Set-offs. If any
Lender shall fail to make any payment required to be made by it pursuant to
Sections 2.15(e), 2.15(f), 3.4, 3.5 or 9.7, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Administrative

 



Agent for the account of such Lender for the benefit of the Administrative Agent
or the Issuing Lender to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

2.20     Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.16 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.16, or does not consent
to any proposed amendment, supplement, modification, consent, or waiver of this
Agreement or any other Loan Document requested by the Borrower which requires
the consent of all the Lenders (including such Lender’s consent) and which has
been consented to by the Required Lenders, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16 and Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.6), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such assignment does not conflict with any
Requirement of Law, (ii) the Borrower shall be liable to the assigning Lender
under Section 2.18 if any Eurodollar Loan owing to such assigning Lender shall
be purchased other than on the last day of the Interest Period relating thereto,
(iii) until such time as such assignment shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.16 or
2.17(a), as the case may be, (iv) if the assignee is not already a Lender, the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Lender),
which consent shall not unreasonably be withheld, (v) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in Letters of Credit, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (vi) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments and (vii) any such assignment shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or

 



any other Lender shall have against the replaced Lender. No action by or consent
of the replaced Lender shall be necessary in connection with such removal or
assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment, the Borrower,
the Administrative Agent, such replaced Lender and the replacement Lender shall
otherwise comply with Section 10.6; provided that if such replaced Lender does
not comply with Section 10.6 within three Business Days after the Borrower’s
request, compliance with Section 10.6 shall not be required to effect such
assignment. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

2.21     Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.6;

 

(b) the Commitments of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.1); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

 

(c) if any L/C Obligations exist at the time such Lender becomes a Defaulting
Lender then:

 

(i)     all or any part of the L/C Obligations of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Aggregate Exposure Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Aggregate Exposure Percentages plus such Defaulting
Lender’s L/C Obligations does not exceed the total of all non-Defaulting
Lenders’ Commitments;

 

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 8.1 for so long as such L/C Obligations are outstanding;

 

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.3
with respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

 



(iv)     if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.3 shall be adjusted in accordance with such non-Defaulting Lenders’
Aggregate Exposure Percentages; and

 

(v)     if all or any portion of such Defaulting Lender’s L/C Obligations is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all Letter of Credit fees payable under Section
3.3 with respect to such Defaulting Lender’s L/C Obligations shall be payable to
the Issuing Lender until and to the extent that such L/C Obligations are
reallocated and/or cash collateralized; and

 

(d) so long as such Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender, shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Lender, to defease any risk to it in respect of such Lender
hereunder.

 

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Aggregate
Exposure Percentage.

 

SECTION 3.     LETTERS OF CREDIT

 

3.1     L/C Commitment. (a) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”)
for the account of the Borrower and its Subsidiaries and with the Borrower as
the applicant on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by the Issuing Lender; provided that
no Issuing Lender shall have any obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) its L/C Obligations would exceed its
L/C Commitment, (ii) the aggregate amount of L/C Obligations would exceed the
aggregate amount

 



of L/C Commitments or (iii) the aggregate amount of the Available Revolving
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars or in any Designated Foreign Currency and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Revolving Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above).

 

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

 

3.2     Procedure for Issuance of Letter of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Issuing Lender at its address for notices specified herein an Application
therefor (with a copy to the Administrative Agent), completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request. Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

3.3     Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
which fee shall be shared ratably among the Revolving Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date. In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each Fee Payment Date after
the issuance date. Such fees shall be payable in Dollars.

 

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

3.4     L/C Participations. (a) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for

 



such L/C Participant’s own account and risk an undivided interest equal to such
L/C Participant’s Revolving Percentage in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement (or in the event that any reimbursement received by
the Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay to the Issuing Lender upon demand (which demand, in the
case of any demand made in respect of any draft under a Letter of Credit
denominated in any Designated Foreign Currency, shall not be made prior to the
date that the amount of such draft shall be converted into Dollars in accordance
with Section 3.5) at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed (or is so returned).
Each L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
EffectiveNYFRB Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender

 



shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

 

3.5     Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 5:00 P.M., New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in the currency in which such Letter of
Credit is denominated (except that, in the case of any Letter of Credit
denominated in any Designated Foreign Currency, upon notice by the Issuing
Lender to the Borrower, such payment shall be made in Dollars from and after the
date on which the amount of such payment shall have been converted into Dollars
at the Spot Rate of Exchange on such date of conversion, which date of
conversion may be any Business Day after the Business Day on which such payment
is due) and in immediately available funds. Any conversion by the Issuing Lender
of any payment to be made in respect of any Letter of Credit denominated in any
Designated Foreign Currency into Dollars in accordance with this Section 3.5
shall be conclusive and binding upon the other parties hereto in the absence of
manifest error; provided that upon the request of the Borrower, the Issuing
Lender shall provide to the Borrower a certificate including reasonably detailed
information as to the calculation of such conversion. Interest shall be payable
on any such amounts from the date on which the relevant draft is paid until
payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.12(b) and (y) thereafter,
Section 2.12(c); provided that if any such amount is denominated in a Designated
Foreign Currency for any period, such interest shall be payable at the rate
charged by the Issuing Lender for reimbursement of overdue obligations in such
Designated Foreign Currency owing by account parties with similar credit
profiles to that of the Borrower; provided, further, that if any reimbursement
is required to be paid in respect of a Letter of Credit denominated in Dollars,
and such reimbursement is not made in accordance with this Section 3.5, the
Borrower shall be deemed to have requested a Revolving Extension of Credit in an
equivalent amount of such owed reimbursement (provided such request would not
result in the Total Revolving Extensions of Credit at such time exceeding Total
Revolving Commitments) and provided, further, that if any reimbursement is
required to be paid in respect of a Letter of Credit denominated in any
Designated Foreign Currency, and such reimbursement is not made in accordance
with this Section 3.5, the Borrower shall be deemed to have requested a
Revolving Extension of Credit in an equivalent amount of such owed
reimbursement, which amount shall have been converted into Dollars at the Spot
Rate of Exchange on the date of conversion, which dated of conversion may be any
Business Day after the Business Day on which such payment is due (provided such
request would not result in the Total Revolving Extensions of Credit at such
time exceeding Total Revolving Commitments) to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Revolving Loan. If the Borrower fails to make such reimbursement
when due, the Administrative Agent shall notify each Revolving Lender of the
applicable disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s share thereof based on the Revolving Percentages (the
“Reimbursement Percentage”).  Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Reimbursement

 



Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.5 hereof with respect to Loans made by such Lender (and
Section 2.5 shall apply, mutatis mutandis, to the payment obligations of the
relevant Revolving Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Lender the amounts so received by it from such Lenders.

 

3.6     Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Lender under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Lender, nor any of their related parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Lender (as finally determined by a court of competent
jurisdiction), the Issuing Lender shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

3.7     Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the

 



documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

3.8     Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

3.9     Existing Letters of Credit. Subject to the terms and conditions hereof,
each Existing Letter of Credit that is outstanding on the Initial Closing Date
and listed on Schedule 3.9 shall, effective as of the Initial Closing Date and
without any further action by the Borrower, be continued as a Letter of Credit
hereunder and from and after the Initial Closing Date shall be deemed a Letter
of Credit for all purposes hereof and shall be subject to and governed by the
terms and conditions hereof and shall cease to be outstanding under the Existing
Credit Agreement.

 

SECTION 4.     REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

 

4.1     Financial Condition. The audited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at December 31, 2013, December 31,
2014 and December 31, 2015, and the related consolidated statements of
operations and of cash flows for the year ended December 31, 2013, the year
ended December 31, 2014, and the year ended December 31, 2015, reported on by
and accompanied by an unqualified report from KPMG LLP, present fairly, in all
material respects, the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal periods
then ended. All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from
December 31, 2013 to and including the date hereof there has been no Disposition
by any Group Member of any material part of its business or property.

 

4.2     No Change. Since December 31, 2015, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

4.3     Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently

 



engaged, (c) is duly qualified as a foreign corporation or other organization
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification and (d) is in compliance with all Requirements of Law; except, in
each case except clause (a) (only with respect to the Borrower and the
Subsidiary Guarantors), to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.4     Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

4.5     No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any material Contractual Obligation (except those to which waivers or
consents have been obtained or to the extent the violation of such material
Contractual Obligation could not reasonably be expected to have a Material
Adverse Effect) of any Group Member and will not result in, or require, the
creation or imposition of any Lien (other than the Liens created by the Security
Documents) on any of their respective properties or revenues pursuant to any
Requirement of Law or any such material Contractual Obligation. No Requirement
of Law applicable to the Borrower or any of its Subsidiaries could reasonably be
expected to have a Material Adverse Effect.

 

4.6     Litigation. Except as disclosed on Schedule 4.6 hereto, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened in writing
by or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

4.7     No Default. No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.

 



4.8     Ownership of Property; Liens. Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all its other property (other than the Liens
created by the Security Documents), and none of such property is subject to any
Lien except as permitted by Section 7.3, except as could not reasonably be
expected to have a Material Adverse Effect.

 

4.9     Intellectual Property. Each Group Member owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted, except as would not reasonably be expected to have a Material Adverse
Effect. No claim has been asserted and is pending by any Person challenging any
Intellectual Property owned by any Group Member, which would reasonably be
expected to have any Material Adverse Effect. The conduct of the business by
each Group Member does not infringe the rights of any Person, and to its
knowledge, each Group Member’s Intellectual Property is not being infringed by
any Person, except in each case as would not reasonably be expected to have a
Material Adverse Effect.

 

4.10     Taxes. Each Group Member has filed or caused to be filed all Federal,
state, and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
taxes not yet due and payable or being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member); no tax Lien has been filed,
and, to the knowledge of the Borrower, other than as disclosed on Schedule 4.10,
no material claim is being asserted, with respect to any such tax, fee or other
charge.

 

4.11     Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U. The Borrower is not principally engaged
in the business of extending credit for “buying” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board.

 

4.12     Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation in any material respect or in respect of
any material amount under the Fair Labor Standards Act or any other applicable
Requirement of Law dealing with such matters; and (c) all material payments due
from any Group Member on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant Group Member.

 



4.13     ERISA. Neither the Borrower nor any Commonly Controlled Entity has (a)
any Single Employer Plan that is in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA), (b) failed to make a material
contribution or material payment to any Single Employer Plan, or made any
amendment to any Single Employer Plan, which has resulted in the imposition of a
Lien or the posting of a bond or other security under Section 303(k) of ERISA or
Section 401(a)(29) of the Code, or (c) incurred, or is reasonably likely to
incur, any material liability under Title IV of ERISA (other than for premiums
to the PBGC).

 

4.14     Investment Company Act; Other Regulations. No Loan Party is required to
register as an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.
No Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

 

4.15     Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Initial Closing Date, (a)
Schedule 4.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options, stock appreciation rights or restricted
stock units granted to employees, officers, consultants or directors or stock
issued pursuant to the Borrower’s stock purchase plans to employees, officers,
consultants or directors and directors’ qualifying shares) of any nature
relating to any Capital Stock of any Subsidiary, except as created by the Loan
Documents.

 

4.16     Use of Proceeds. The proceeds of the Term Loans and Revolving Loans
shall be used to repay amounts outstanding under the Existing Credit Agreement
(including to pay related fees and expenses) and for working capital or general
corporate purposes of the Borrower and its Subsidiaries, including the financing
of Permitted Acquisitions, capital expenditures and the repurchase of shares to
the extent permitted by this Agreement. The Letters of Credit shall be used for
general corporate purposes of the Borrower and its Subsidiaries.

 

4.17     Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

(a) each Group Member is, and within the period of all applicable statutes of
limitation has been, in compliance with all applicable Environmental Laws;

 

(b) Materials of Environmental Concern have not been released and are not
present under circumstances that could be expected to result in a release at,
on, under, in, or about any real property now or formerly owned, leased or
operated by the Borrower or at any other location (including, to the knowledge
of the Borrower, any location to which Materials of Environmental Concern have
been sent for re-use or recycling or for treatment, storage, or disposal) which
could reasonably be expected to give rise to liability of any Group Member under
any applicable Environmental Law;

 



(c) there is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which any Group Member is, or to the knowledge of the Borrower will be,
named as a party that is pending or, to the knowledge of the Borrower,
threatened;

 

(d) no Group Member has received any written request for information, or been
notified that it is a potentially responsible party under or relating to the
federal Comprehensive Environmental Response, Compensation, and Liability Act or
any similar Environmental Law, or with respect to any Materials of Environmental
Concern;

 

(e) no Group Member has entered into or agreed to any consent decree, order, or
settlement or other agreement, nor is subject to any judgment, decree, or order
or other agreement, in any judicial, administrative, arbitral, or other forum,
relating to compliance with or liability under any Environmental Law; and

 

(f) no Group Member has entered into any agreement assuming any liabilities of
any other Person under or related to any Environmental Law.

 

4.18     Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or written statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, taken as a whole, contained as of the date such
statement, information, document or certificate was so furnished (or, in the
case of the Confidential Information Memorandum, as of the date of this
Agreement), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances in which such information was provided.
The projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein (including the Schedules
hereto), in the other Loan Documents, in the Confidential Information Memorandum
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

4.19     Solvency. Each Loan Party is, and after giving effect to the
transactions contemplated hereby and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith will be and will
continue to be, Solvent.

 

4.20     Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to promote compliance by
the Borrower and its Subsidiaries, and to the knowledge of the Borrower, their
respective directors, officers, employees and agents, with Anti-Corruption Laws
and applicable Sanctions,

 



and the Borrower, its Subsidiaries and to the knowledge of the Borrower, their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower or any Subsidiary or (b) to the knowledge of the Borrower, any
director, officer, agent, employee or other person acting on behalf of the
Borrower or any Subsidiary, is a Sanctioned Person. No Loan or Letter of Credit,
use of proceeds or other transaction contemplated by the Credit Agreement will
violate any Anti-Corruption Law or applicable Sanctions.

 

4.21     Security Documents. The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral and
proceeds thereof. In the case of the Pledged Stock, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when the appropriate filings and recordings specified on Schedule
4.21 are made in the offices specified on Schedule 4.21, the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except Liens permitted by Section 7.3).

 

4.22     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

SECTION 5.     CONDITIONS PRECEDENT

 

5.1     Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Initial Closing Date, of the following conditions precedent:

 

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1A and
(ii) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each Subsidiary Guarantor.

 

(b) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Borrower and its consolidated
Subsidiaries for the 2013, 2014 and 2015 fiscal years and (ii) unaudited interim
consolidated financial statements for each fiscal quarter ended after the date
of the latest applicable financial statements delivered pursuant to clause (i)
of this paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the Borrower and its consolidated Subsidiaries, as reflected in the financial
statements or projections contained in the Confidential Information Memorandum.

 



(c) Approvals. All governmental and third party approvals necessary or, in the
reasonable discretion of the Administrative Agent, advisable in connection with
the continuing operations of the Group Members and the transactions contemplated
hereby shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the financing contemplated hereby.

 

(d) Fees. The Lenders, the Administrative Agent, the arrangers and counsel to
the Administrative Agent and the arrangers shall have received all fees required
to be paid, and all expenses for which invoices have been presented at least
three Business Days prior to the Initial Closing Date or such later time as may
be reasonable under the circumstances, but at least one Business Day prior to
the Initial Closing Date (including the reasonable fees and expenses of legal
counsel), on or before the Initial Closing Date. All such amounts will be paid
with proceeds of Loans made on the Initial Closing Date and will be reflected in
the funding instructions given by the Borrower to the Administrative Agent on or
before the Initial Closing Date.

 

(e) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Initial Closing Date, substantially in the form of
Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.

 

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or discharged on or prior to the Initial Closing Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.

 

(g) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) other than with respect to the certificated shares of Gartner
Japan Limited and Gartner Group (Thailand) Limited, the certificates
representing the certificated shares of Pledged Stock, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Administrative Agent pursuant to the Guarantee and Collateral Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

 

(h) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens permitted by Section 7.3), shall be in proper form for
filing, registration or recordation.

 



(i) Legal Opinions. The Administrative Agent shall have received the legal
opinion of Sullivan & Cromwell LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit E.

 

(j) Existing Credit Agreement. The Administrative Agent shall have received
satisfactory evidence that the commitments under the Existing Credit Agreement
shall have been terminated and all amounts owing by the Borrower under the
Existing Credit Agreement shall have been paid in full.

 

(k) KYC. The Administrative Agent and the Lenders shall have received all
documentation and other information about the Borrower and the other Loan
Parties as has been reasonably requested at least five Business Days prior to
the Initial Closing Date that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

 

5.2     Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (unless such representations and warranties are
already so qualified in which case, such representations and warranties shall be
true and correct in all respects) on and as of such date as if made on and as of
such date unless such representation relates solely to an earlier date, in which
case such representation shall be true and correct as of such date.; provided
that to the extent that each of the Acquisition Facilities and the Permitted
Senior Unsecured Notes (or High Yield Bridge Facility) have been drawn or
issued, as applicable, in an aggregate principal amount of at least
$2,275,000,000 on or prior to the First Amendment Effective Date, the sole
representations and warranties which shall be conditions to any extension of
credit under the Revolving Facility for the sole purpose of financing the
Transactions and the Transaction Costs shall be the Limited Conditionality
Representations.

 

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.; provided that to the extent that each of the
Acquisition Facilities and the Permitted Senior Unsecured Notes (or High Yield
Bridge Facility) have been drawn or issued, as applicable, in an aggregate
principal amount of at least $2,275,000,000 on or prior to the First Amendment
Effective Date, the conditions precedent set forth in this Section 5.2(b) shall
not apply to any extension of credit under the Revolving Facility for the sole
purpose of financing the Transactions and the Transaction Costs.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 



SECTION 6.     AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (other than Letters of Credit which
have been cash collateralized or backstopped in a manner reasonably acceptable
to the Issuing Lender thereof) or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder (other than pursuant to any
Specified Cash Management Agreement), the Borrower shall and shall cause each of
its Subsidiaries to:

 

6.1     Financial Statements. Furnish to the Administrative Agent and each
Lender:

 

(a) as soon as available, but in any event (i) within 90 days after the end of
each fiscal year of the Borrower or (ii) if the Borrower has been granted an
extension by the Securities and Exchange Commission permitting the late filing
by the Borrower of any annual report on form 10-K the earlier of (x) 120 days
after the end of each fiscal year of the Borrower or (y) the last day of any
such extension, a copy of the audited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of operations and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit (other than, in each
case, any qualification or exception solely with respect to, or resulting solely
from, the impending maturity date of any indebtedness under this Agreement, the
364-day Bridge Facility or the High Yield Bridge Facility), by KPMG LLP or other
independent certified public accountants of nationally recognized standing; and

 

(b) as soon as available, but in any event (i) not later than 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower or (ii) if the Borrower has been granted an extension by the Securities
and Exchange Commission permitting the late filing by the Borrower of any
quarterly report on form 10-Q the earlier of (x) 60 days after the end of the
relevant fiscal quarter or (y) the last day of any such extension, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated condensed
statements of operations and of cash flows for such quarter and the portion of
the fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein and except, in the case of unaudited
financials, for the absence of footnotes) consistently throughout the periods
reflected therein and with prior periods. Reports or financial information
required to be delivered pursuant to this Section 6.1 (to the extent any such
financial statements, reports, proxy statements or other materials are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so, shall be deemed to have been delivered on the date on which the Borrower
gives notice to the Administrative Agent (who shall then give notice to the
Lenders) that the Borrower has filed such report or financial information
through the SEC’s Electronic Data Gathering, Analysis and Retrieval System or
posted such report or financial

 



information or provides a link thereto on the Borrower’s website on the
internet. Notwithstanding the foregoing, the Borrower shall deliver paper copies
of any report or financial statement referred to in this Section 6.1 to any
Lender if the Administrative Agent, on behalf and upon the reasonable request of
such Lender, requests the Borrower to furnish such paper copies.

 

6.2     Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (f), to the relevant Lender):

 

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, no Default or Event of Default has
occurred and is continuing, except as specified in such certificate and (ii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be;

 

(b) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of projections with respect to such fiscal year
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

 

(c) within 45 days after the end of each fiscal quarter of the Borrower other
than the last fiscal quarter of the Borrower’s fiscal year, and 90 days after
the end of the Borrower’s fiscal year (or, in each case, by such later date as
the Borrower is required to deliver financial statements pursuant to Section
6.1(a) or (b), as applicable), a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the portion of the Projections covering such periods and to the comparable
periods of the previous year; provided, that this requirement shall be deemed
satisfied on delivery of the Borrower’s 10-Q or 10-K, as applicable, which is in
compliance with the Securities Exchange Act of 1934, as amended, and Regulation
S -X (which may be delivered in the same manner provided for in Section 6.1);

 

(d) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities, and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC (which may be delivered in the same manner provided
for in Section 6.1); and

 



(e) promptly, such additional financial and other information as the
Administrative Agent, on behalf of any Lender, may from time to time reasonably
request.

 

6.3     Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations (including taxes) of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.

 

6.4     Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) comply with all Contractual Obligations and Requirements of
Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and (c)
maintain in effect and enforce in accordance with its internal business
practices, policies and procedures designed to promote compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

6.5     Maintenance of Property; Insurance. (a) Keep all material property
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect and (b)
maintain with reputable insurance companies that are financially sound at the
time such insurance is purchased insurance on all its property in at least such
amounts and against at least such risks as are customarily insured against in
the same general area by companies engaged in the same or a similar business;
provided, however, that the Borrower and its Subsidiaries may self-insure to the
extent consistent with prudent business practice.

 

6.6     Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and accounts in which true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities from which financial
statements in conformity with GAAP can be prepared, in each case in all material
respects, and (b) following reasonable advance notice, permit representatives of
the Administrative Agent and any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records (but
in such a manner so as not to unreasonably interfere with the normal business
operations of any Group Member) and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants during normal business hours not more than one time per fiscal year,
or if an Event of Default then exists, as often as reasonably requested.

 

6.7     Notices. Promptly give notice to the Administrative Agent and each
Lender of:

 



(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default under any material Contractual Obligation of any Group
Member or (ii) litigation, investigation or proceeding that may exist at any
time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $50,000,00075,000,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought that if granted would
reasonably be expected to have a Material Adverse Effect or (iii) which relates
to any Loan Document;

 

(d) the following events, as soon as practicable and in any event within 30 days
after the Borrower knows thereof: (i) the occurrence of any Reportable Event
with respect to any Plan; a failure to make any minimum required contribution to
a Plan, a determination that any Single Employer Plan is in “at risk” status, or
a determination that any Multiemployer Plan is in “endangered” or “critical”
status, and in each case that could reasonably be expected to result in a
Material Adverse Effect, the creation of any Lien in favor of the PBGC or a
Plan; or any withdrawal from, or the termination or Insolvency of, any
Multiemployer Plan, or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination
or Insolvency of, any Plan that is subject to Title IV of ERISA; and

 

(e) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8     Environmental Laws. (a) Comply with all applicable Environmental Laws,
and obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws. For purposes of this Section 6.8(a), noncompliance by the Borrower with
any applicable Environmental Law shall be deemed not to constitute a breach of
this covenant provided that, upon learning of any actual or suspected
noncompliance, the Borrower shall promptly undertake all reasonable efforts to
achieve compliance, and provided further that, in any case, such non
-compliance, and any other noncompliance with Environmental Law, individually or
in the aggregate, could not reasonably be expected to give rise to a Material
Adverse Effect.

 

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required by a Governmental Authority to
be conducted by a Group Member under Environmental Laws or any other Requirement
of Law and promptly comply with all orders and directives of all Governmental
Authorities regarding Environmental Laws, in each case except where failure to
do so would not

 



reasonably be expected to have a Material Adverse Effect and other than such
orders and directives as to which an appeal has been timely and properly taken
in good faith, and provided that the pendency of any and all such appeals could
not reasonably be expected to give rise to a Material Adverse Effect.

 

6.9     Additional Subsidiaries, Collateral, etc. (a) With respect to any new
Subsidiary (other than an Excluded Foreign Subsidiary) created or acquired after
the Initial Closing Date by any Group Member (which, for the purposes of this
Section 6.9, shall include any existing Material Subsidiary that ceases to be a
Foreign Subsidiary), within 60 days (or such longer period agreed to by the
Administrative Agent in its sole discretion) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems reasonably necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by any Loan Party, (ii) deliver to the Administrative Agent theany
certificates representing such Capital Stock (to the extent certificated),
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, and (iii) in the case of any new
Subsidiary (other than an Excluded Foreign Subsidiary) that is a Material
Subsidiary, cause such new Material Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement, (B) to take such actions reasonably
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority (subject to Liens permitted by
Section 7.3) security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Material Subsidiary, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or as may be
reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Material Subsidiary, substantially in
the form of Exhibit C, with appropriate insertions and attachments.

 

(b)     With respect to any property acquired after the Initial Closing Date by
any Loan Party (other than (x) any property described in paragraph (a) or (c) of
this Section 6.9, (y) any property subject to a Lien expressly permitted by
Section 7.3(i) and (z) any Excluded Collateral) as to which the Administrative
Agent, for the benefit of the Secured Parties, does not have a perfected Lien,
within 60 days (or such longer period agreed to by the Administrative Agent in
its sole discretion) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent deems reasonably necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions reasonably necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a perfected first priority (subject to Liens permitted by Section 7.3) security
interest in such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or as may be reasonably requested by the Administrative
Agent.

 

(c)     With respect to any new Excluded Foreign Subsidiary created or acquired
after the Initial Closing Date by any Group Member (other than by any Group
Member that is an Excluded Foreign Subsidiary), within 60 days (or such longer
period agreed to by the Administrative Agent in its sole discretion) (i) execute
and deliver to the Administrative Agent

 



such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent deems reasonably necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
(subject to Liens permitted by Section 7.3) security interest in the Capital
Stock of such new Excluded Foreign Subsidiary that is owned by any such Group
Member (provided that in no event shall more than 66% of the total outstanding
voting Capital Stock of any such new Excluded Foreign Subsidiary be required to
be so pledged) and (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be reasonably necessary.

 

6.10     Post-Closing Covenant.

 

(a) Within 60 days of the Initial Closing Date, (i) cause the Administrative
Agent, for the ratable benefit of the Administrative Agent and the Secured
Parties, to be named as loss payees (with respect to property insurance covering
Collateral) or additional insured party (with respect to liability policies), as
applicable, under insurance policies maintained by the Borrower and its
Subsidiaries and (ii) deliver insurance certificates to the Administrative Agent
evidencing such insurance referred to in clause (i).

 

(b) Use commercially reasonable efforts following the Initial Closing Date to
deliver to the Administrative Agent the certificates representing the
certificated shares of Pledged Stock of Gartner Japan Limited, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof.

 

SECTION 7.     NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (other than Letters of Credit which
have been cash collateralized or backstopped in a manner reasonably acceptable
to the Issuing Lender thereof) or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder (other than pursuant to any
Specified Cash Management Agreement), the Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:

 

7.1     Financial Condition Covenants.

 

(a) Consolidated Leverage Ratio. (i) Permit the Consolidated Leverage Ratio,
calculated as at the end of any fiscal quarter for the period of four
consecutive fiscal quarters of the Borrower then ended, to exceed (i) for each
fiscal quarter prior to the fiscal quarter during which the Transactions are
consummated, (x) 4.50 to 1.00 (other than in the case of any such period ending
during anor (y) 4.75 to 1.00 for any fiscal quarter during any Acquisition
Step-Up Period) or (ii) permit the Consolidated Leverage Ratio, calculated as at
the end of any fiscal quarter ending during any Acquisition Step-Up Period, to
exceed 4.75 to 1.00;(ii) for the fiscal quarter during which the Transactions
are consummated through and including the first six full fiscal quarters of the
Borrower ending after the fiscal quarter during which the Transactions are
consummated, 5.25 to 1.00 and (iii) for each fiscal quarter thereafter, as
provided in clause (i) above;

 



(b) Consolidated Secured Leverage Ratio. (i) Permit the Consolidated Secured
Leverage Ratio, calculated as at the end of any fiscal quarter for the period of
four consecutive fiscal quarters of the Borrower then ended, to exceed (i) for
each fiscal quarter prior to the fiscal quarter during which the Transactions
are consummated, (x) 3.50 to 1.00 (other than in the case of any such period
ending during anor (y) 3.75 to 1.00 for any fiscal quarter during any
Acquisition Step-Up Period) or (ii) permit the Consolidated Secured Leverage
Ratio, calculated as at the end of any fiscal quarter ending during any
Acquisition Step-Up Period, to exceed 3.75 to 1.00; or(ii) for the fiscal
quarter during which the Transactions are consummated through and including the
first six full fiscal quarters of the Borrower ending after the fiscal quarter
during which the Transactions are consummated, 4.25 to 1.00 and (iii) for each
fiscal quarter thereafter, as provided in clause (i) above; or

 

(c) Consolidated Interest Expense Ratio. Permit the Consolidated Interest
Expense Ratio, calculated as at the end of such fiscal quarter for the period of
four consecutive fiscal quarters of the Borrower then ended, to be less than
3.25 to 1.00.

 

Each of the Consolidated Leverage Ratio, Consolidated Secured Leverage Ratio and
Consolidated Interest Expense Ratio shall be calculated for purposes of this
Section 7.1 on a Pro Forma Basis.

 

7.2     Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document or any
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension thereof (including any associated costs, fees, expenses,
premiums and accrued but unpaid interest);

 

(b) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Wholly Owned Subsidiary Guarantor to the Borrower or any Wholly
Owned Subsidiary Guarantor shall be subject to Section 7.8(g);

 

(c) Guarantee Obligations (i) incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary, (ii) incurred in the ordinary course of business in respect of
obligations of (or to) suppliers, customers, franchisees, lessors and licensees,
and (iii) otherwise constituting an Investment permitted by Section 7.8;

 

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension thereof (including any associated costs, fees,
expenses, premiums and accrued but unpaid interest);

 

(e) Indebtedness (including, without limitation, Capital Lease Obligations,
industrial development or similar bonds, or tax-advantaged governmental or
quasi-governmental financings) and purchase money obligations (including
obligations in respect of mortgage or other similar financings) to finance the
purchase, repair or improvement of

 



fixed or capital assets or real or personal property secured by Liens permitted
by Section 7.3(i) in an aggregate principal amount not to exceed, as at the date
of any incurrence thereof, 5.0% of the total assets of the Borrower and its
Subsidiaries as at the end of the fiscal quarter most recently ended at or prior
to such time and for which financial statements are available, calculated on a
Pro Forma Basis;

 

(f) Indebtedness of the Borrower or any Subsidiary in respect of standby or
performance letters of credit, trade letters of credit, surety bonds, security
deposits or other performance guarantees in each case incurred in the ordinary
course of business;

 

(g) Indebtedness of any Person that becomes a Subsidiary after the date hereof
and any refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension thereof (including any associated costs, fees,
expenses, premiums and accrued but unpaid interest); provided that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary;

 

(h) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
at any one time outstanding the greater of (A) $175,000,000262,500,000 and (B)
40.0% of Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended at or prior to such time and for which financial statements
are available, calculated on a Pro Forma Basis;

 

(i) Indebtedness incurred by the Borrower or any of its Subsidiaries in respect
of bank guarantees issued in the ordinary course of business, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self insurance, or
other Indebtedness with respect to reimbursement type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the due date thereof;

 

(j) (i) Indebtedness in respect of netting services, overdraft protections,
automatic clearinghouse arrangements and similar arrangements in each case in
connection with deposit accounts and (ii) Indebtedness arising from the honoring
of a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided
that any such Indebtedness is extinguished within 30 days of its incurrence;

 

(k) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;

 

(l) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of equity
interests of the Borrower permitted by Section 7.6;

 

(m) Indebtedness in respect of hedging obligations (to the extent constituting
Indebtedness) incurred in the ordinary course of business and not for
speculative purposes;

 



(n) Indebtedness consisting of obligations of the Borrower or its Subsidiaries
under earnout obligations, purchase price adjustments, deferred consideration or
other similar arrangements incurred by such Person in connection with Permitted
Acquisitions and any other Investments permitted hereunder;

 

(o) Indebtedness in respect of Permitted Subordinated Debt and Permitted Senior
Unsecured Debt; provided that, subject to Section 1.2(e), the Borrower shall be
in compliance on a Pro Forma Basis with a Consolidated Leverage Ratio not to
exceed 5.25 to 1.00 and the covenants set forth in Sections 7.1(b) and (c) after
giving effect to the incurrence of any such Permitted Subordinated Debt or such
Permitted Senior Unsecured Debt, and any refinancing, replacement, modification,
repayment, redemption, refunding, renewal or extension of such Indebtedness
(including any associated costs, fees, expenses, premiums and accrued but unpaid
interest);

 

(p) Indebtedness of Foreign Subsidiaries, and any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof
(including any associated costs, fees, expenses, premiums and accrued but unpaid
interest), in an aggregate amount at any time outstanding not to exceed
$20,000,00030,000,000;

 

(q) [Reserved];

 

(r) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business;

 

(s) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

 

(qt) Indebtedness in respect of the Permitted Senior Unsecured Notes (including
the ability to either deposit the proceeds of such Indebtedness into escrow or
for such proceeds to be held by the Borrower pending the consummation of the
Transactions) or in respect of the High Yield Bridge Facility in lieu of the
Permitted Senior Unsecured Notes, in each case for the sole purpose of financing
the Transactions and Transaction Costs (or as permitted under the definition of
Permitted Senior Unsecured Notes), and any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof,
including any Permitted Senior Unsecured Notes, exchange notes or exchange loans
issued to refinancing or replace any amounts outstanding under the High Yield
Bridge Facility (including any associated costs, fees, expenses, premiums and
accrued but unpaid interest);

 

(r) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Subsidiaries incurred in the ordinary course of business;

 

(u) Indebtedness in respect of the Term Loan B Facility (to the extent not
incurred as an Incremental Term Loan pursuant to an Incremental Amendment
hereunder) (including the ability to either deposit the proceeds of such
Indebtedness into escrow or for such proceeds to be held by the Borrower as
Unrestricted Cash pending the consummation of the Transactions) for the sole
purpose of financing the Transactions and Transaction Costs, and any
refinancing, replacement, modification, repayment, redemption, refunding,
renewal

 



or extension thereof (including any associated costs, fees, expenses, premiums
and accrued but unpaid interest);

 

(v) Indebtedness of the Target and its subsidiaries permitted under the
Acquisition Agreement to be outstanding after giving effect to the consummation
of the Transactions (other than any indebtedness required to be repaid or
otherwise discharged and satisfied as part of the Debt Repayment); provided that
such Indebtedness is not incurred in contemplation of the CEB Acquisition;

 

(sw) additional Indebtedness consisting of the financing of insurance premiums
in the ordinary course of business; andof the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) at any one time outstanding not to exceed $25,000,000; and

 

(x) Indebtedness of the Borrower pursuant to the 364-day Bridge Facility and any
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension thereof (including any associated costs, fees, expenses,
premiums and accrued but unpaid interest).

 

(t) For the purposes of determining compliance with, and the outstanding
principal amount of Indebtedness incurred pursuant to and in compliance with,
this Section 7.2, in the event that Indebtedness meets the criteria of more than
one of the types of Indebtedness described in this Section 7.2, the Borrower, in
its sole discretion, shall classify, and may from time to time reclassify, such
item of Indebtedness and only be required to include the amount and type of such
Indebtedness in one of the clauses of this Section 7.2.

 

7.3     Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

 

(a) Liens for taxes, assessments or governmental charges not yet due or the
nonpayment of which in the aggregate would not reasonably be expected to have a
Material Adverse Effect or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves (in the good faith judgment of the
management of the Borrower) with respect thereto are maintained on the books of
the Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

 

(b) statutory or common law Liens of landlords, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than 90
days or that are being contested in good faith by appropriate proceedings;

 

(c) pledges or deposits in the ordinary course of business (i) in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) securing liability for reimbursement or indemnification
obligations of (including obligations in respect of bank guarantees) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Subsidiaries;

 



(d) deposits to secure the performance of bids, trade contracts, governmental
contracts (other than for borrowed money), leases, statutory obligations,
surety, customs and appeal bonds, performance bonds and guarantees and other
obligations of a like nature (including those required or requested by any
Governmental Authority) incurred in the ordinary course of business, and earnest
money deposits to secure obligations under purchase agreements;

 

(e) leases, subleases, easements, rights-of-way, restrictions (including zoning
restrictions) and other similar encumbrances and minor title defects incurred in
the ordinary course of business that do not in any case materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

 

(f) Liens securing Guarantee Obligations permitted by Section 7.2(c), other than
in respect of Indebtedness for borrowed money;

 

(g) Liens in favor of the Borrower or a Loan Party securing Indebtedness
permitted by Section 7.2(b);

 

(h) Liens in existence on the date hereof listed on Schedule 7.3(h), securing
Indebtedness permitted by Section 7.2(d), or any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension of such
Indebtedness, provided that (i) no such Lien is spread to cover any additional
property after the Initial Closing Date other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 7.2(d), and (B) proceeds and
products thereof and (ii) the refinancing, replacement, modification, repayment,
redemption, refunding, renewal or extension of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.2(d);

 

(i) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital assets
or real or personal property, provided that (i) such Liens shall be created
within 270 days after the acquisition, repair, replacement or improvement of
such fixed or capital assets or real or personal property, (ii) such Liens
(other than in the case of Liens securing industrial development or similar
bonds, or tax-advantaged governmental or quasi-governmental financings, in which
case Liens may encumber such property as may be permitted under the terms of
such financings) do not at any time encumber any property other than the
property financed by such Indebtedness, replacements, additions and accessions
thereto and the proceeds thereof and (iii) the amount of Indebtedness secured
thereby is not increased;

 

(j) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary or to secure Indebtedness permitted pursuant to
Section 7.2(g); provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary, as
the case may be, (ii) such Lien shall not apply to any other property or assets
of the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person

 



becomes a Subsidiary, as the case may be, and any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof not
to exceed the outstanding principal amount thereof together with associated
costs, fees, expenses, premiums and accrued but unpaid interest;

 

(k) any judgment Lien not constituting an Event of Default under Section 8.1(h);

 

(l) any interest or title of a licensor or sublicensor of Intellectual Property
or any lessor or sublessor under any license or sublicense agreement (including
software and other technology licenses) or lease or sublease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business;

 

(m) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$100,000,000150,000,000 at any one time;

 

(n) Liens granted by a Foreign Subsidiary (i) to the Borrower or any other
Subsidiary to secure Indebtedness owed by such Foreign Subsidiary to the
Borrower or such other Subsidiary and (ii) in respect of Indebtedness that was
incurred in connection with the acquisition of such Foreign Subsidiary pursuant
to a Permitted Acquisition in an aggregate principal amount not to exceed
$50,000,00075,000,000 at any one time outstanding, and any refinancing,
replacement, modification, repayment, redemption, refunding, renewal or
extension thereof;

 

(o) Liens arising from precautionary UCC (or other similar recording or notice
statutes) financing statement filings;

 

(p) Liens in favor of (i) a banking or other financial institution arising as a
matter of law or under customary general terms and conditions encumbering
deposits (including the right of set-off) incurred in the ordinary course of
business or arising pursuant to such banking institutions’ general terms and
conditions or (ii) a collection bank arising under Section 4-210 of the UCC on
the items in the course of collection;

 

(q) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.8, or (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted by Section
7.5, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

 

(r) Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary to the extent such Indebtedness is permitted hereunder;

 

(s) Liens on cash or Cash Equivalents securing reimbursement obligations of the
Borrower under letters of credit in an aggregate amount of all such cash and
Cash Equivalents not to exceed $75,000,000112,500,000;

 



(t) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a transaction permitted under this Agreement and Liens
in connection with escrow arrangements for the proceeds of Indebtedness intended
to finance a Permitted Acquisition (or refinance, replace, modify, repay,
redeem, refund, renew or extend Indebtedness in connection therewith) and
related costs and expenses (including any refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof);

 

(u) Liens created pursuant to the Security Documents;

 

(v) Liens securing hedging obligations permitted by Section 7.2(m);

 

(w) ground leases in respect of real property on which facilities owned or
leased by the Borrower and any of its Subsidiaries are located;

 

(x) interest or title of a lessor or sublessor under leases or subleases entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;

 

(y) Liens that are contractual rights of set-off or rights of pledge or
otherwise attaching to the applicable deposit or pooled accounts (i) relating to
the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness, (ii) relating to pooled deposit or sweep
accounts of the Borrower or any of its Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any of its
Subsidiaries in the ordinary course of business;

 

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; and

 

(aa)     Liens on the proceeds of the Permitted Senior Unsecured Notes and
related amounts to the extent deposited into escrow prior to the closing of the
CEB Acquisition (and Liens securing any related Guarantee Obligations with
respect to the interest payments thereon secured on a pari passu basis with the
Facilities);

 

(bb)     Liens on the proceeds of the Term Loan B Facility and related amounts
to the extent deposited into escrow prior to the closing of the CEB Acquisition
(and Liens securing any related Guarantee Obligations with respect to the
interest payments thereon secured on a pari passu basis with the Facilities);

 

(cc)     Liens securing Indebtedness incurred pursuant to Section 7.2(v); and

 

(dd)     Liens securing Indebtedness incurred pursuant to Section 7.2(u), which
shall be subject to the terms of customary pari passu intercreditor arrangements
in form and substance reasonably satisfactory to the Administrative Agent.

 



(aa)     forFor the purposes of determining compliance with this Section 7.3, in
the event that any Lien meets the criteria of more than one of the types of
Liens described in this Section 7.3, the Borrower, in its sole discretion, shall
classify, and may from time to time reclassify, such Lien and only be required
to include the amount and type of such Lien in one of the clauses of this
Section 7.3.

 

7.4     Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that the following are permitted:

 

(a) any Person may be merged, amalgamated or consolidated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation or the surviving Person shall expressly assume the obligations of
the Borrower pursuant to documents reasonably acceptable to the Administrative
Agent; provided further that such surviving Person shall be incorporated in the
United States) or with or into any Wholly Owned Subsidiary Guarantor (provided
that the Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation or the surviving Person shall expressly assume the obligations of
the Wholly Owned Subsidiary Guarantor pursuant to documents reasonably
acceptable to the Administrative Agent); provided that any such merger involving
a Person that is not a Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 7.8(i); provided further, that prior
to consummating any merger, amalgamation or consolidation pursuant to this
clause (a) involving a Person that is not a Subsidiary, the Borrower will
deliver to the Administrative Agent a certificate of a Responsible Officer
demonstrating compliance immediately following such merger, amalgamation or
consolidation, on a pro forma basis giving effect to such merger, with Section
7.1; provided that, for purposes of determining compliance with Section 7.1, at
the election of the Borrower, the financial covenants in Section 7.1 may be
tested in accordance with Section 1.2(e);

 

(b) subject to Section 7.4(a) hereof, any Subsidiary may be merged or
consolidated with or into any other Subsidiary;

 

(c) (i) any Subsidiary may liquidate or dissolve or any Subsidiary may change
its legal form if the Borrower determines in good faith that such action is in
the best interests of the Borrower, and (ii) any Subsidiary may liquidate or
dissolve if all or substantially all of its assets are transferred to the
Borrower or a Subsidiary, it being understood that in the case of any
dissolution of a Subsidiary that is a Subsidiary Guarantor, such Subsidiary
shall at or before the time of such dissolution transfer its assets to another
Subsidiary that is a Subsidiary Guarantor unless such Disposition of assets is
permitted hereunder; and in the case of any change in legal form, a Subsidiary
that is a Subsidiary Guarantor will remain a Subsidiary Guarantor unless such
Subsidiary Guarantor is otherwise permitted to cease being a Subsidiary
Guarantor hereunder;

 

(d) (i) any Subsidiary of the Borrower may Dispose of any or all of its assets
to the Borrower or another Subsidiary (upon voluntary liquidation or otherwise),
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then (A) the transferee

 



must either be the Borrower or a Subsidiary Guarantor and (B) to the extent
constituting an Investment, such Investment must be a permitted Investment in
accordance with Section 7.8, and (ii) the Borrower or any Subsidiary of the
Borrower may Dispose of any or all of its assets pursuant to a Disposition
permitted by Section 7.5; and

 

(e) the Borrower or any Subsidiary may make any Investment expressly permitted
by Section 7.8 structured as a merger, consolidation or amalgamation.

 

7.5     Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Subsidiaries (including the abandonment or other Disposition of
Intellectual Property that is, in the reasonable business judgment of the
Borrower and its Subsidiaries, no longer material to the conduct of the business
of the Loan Parties taken as a whole);

 

(b) the sale, transfer or lease of any assets in the ordinary course of
business;

 

(c) Dispositions permitted by Section 7.3 and Section 7.4;

 

(d) the sale, contribution or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Subsidiary;

 

(e) Dispositions by the Borrower to any Subsidiary and by any Subsidiary to the
Borrower or any other Subsidiary on reasonable terms;

 

(f) Dispositions constituting the making or liquidating of Investments permitted
by Section 7.8;

 

(g) Dispositions constituting the making of a Restricted Payment permitted by
Section 7.6;

 

(h) Dispositions in connection with Permitted Sale Leasebacks permitted by
Section 7.10;

 

(i) Dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such Dispositions are promptly applied to the purchase price of such
replacement assets;

 

(j) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

 

(k) leases, subleases, licenses or sublicenses of property (including
Intellectual Property) on customary terms in the ordinary course of business and
which do not materially interfere with the business of the Borrower and its
Subsidiaries;

 



(l) Dispositions of cash and Cash Equivalents;

 

(m) Dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);

 

(n) the lapse or abandonment of any Intellectual Property in the ordinary course
of business which in the reasonable good faith judgment of the Borrower is no
longer used or useful in its business;

 

(o) Dispositions of leases, subleases, licenses or sublicenses for the use of
property of the Borrower and its Subsidiaries, in each case in the ordinary
course of business and that do not materially interfere with the business of the
Borrower and its Subsidiaries;

 

(p) the unwinding of hedging obligations pursuant to their terms;

 

(q) the Disposition of other property having a fair market value not to exceed
7.5% of the total assets in the aggregate for any fiscal year of the Borrower,
calculated on a Pro Forma Basis (prior to giving effect to such Disposition);

 

(r) any swap of assets in exchange for other assets or services in the ordinary
course of business that are of comparable or greater value or usefulness to the
business of the Borrower and its Subsidiaries as a whole, as determined in good
faith by the Borrower;

 

(s) Dispositions or leases of equipment related to information technology
infrastructure located within the Borrower’s or a Subsidiary’s shared service
centers or office locations, including assets related to electrical, fire
protection, security, communications, servers, storage, backup and recovery
functions, software applications and software licenses owned by the Borrower or
a Subsidiary; and

 

(t) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a binding commitment entered
into at a time when no Default exists), no Event of Default shall exist or would
result from such Disposition and (ii) with respect to any Disposition pursuant
to this clause (t) for a purchase price in excess of $25,000,00037,500,000, (A)
the total consideration paid in connection with any such Disposition shall be in
an amount not less than the fair market value of the property disposed of, and
(B) any Loan Party shall receive not less than 75% of such consideration in the
form of cash or Cash Equivalents (free and clear of all Liens at the time
received (after giving effect to any repayment of Indebtedness when received)
other than Liens permitted by Section 7.3); provided, however that for the
purposes of this clause (B), (1) any liabilities (as reflected in the most
recent balance sheet of the Borrower provided hereunder or in the footnote
thereto of the Borrower or such other Loan Party), that are assumed by the
transferee with respect to the applicable Disposition (without further recourse
to the Borrower or such other Loan Party), (2) any securities received by such
Loan Party from a transferee in respect of such Disposition that are converted
by such Loan Party into cash within 180 days following closing of the applicable
Disposition, and (3) any Designated Non-Cash Consideration received by the
Borrower or other Loan Party in respect of such Disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (3) that is at that time
outstanding,

 



not in excess of 2.50% of the consolidated total assets of the Borrower and its
Subsidiaries at the time of receipt of such Designated Non-Cash Consideration
(with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value) shall be deemed to be cash.; and

 

(u) Dispositions of assets acquired as part of the Transactions that are
determined by the Borrower in good faith to be non-core assets.

 

7.6     Restricted Payments. (a)(x) Declare or pay any dividend (other than
dividends payable solely in common stock or similar equity interests or options
or other rights to acquire such equity interests of the Person making such
dividend) on, or (y) make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Equity Payments”),
except:

 

(i)     the payment of dividends and distributions within sixty days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of this Section 7.6;

 

(ii)     the Borrower may make Restricted Equity Payments constituting an
Investment permitted under Section 7.8 to any Subsidiary and any Subsidiary may
make Restricted Equity Payments to the Borrower or any other Subsidiary (and, in
the case of a Restricted Payment by a non-Wholly Owned Subsidiary, to the
Borrower and any Subsidiary and to each other owner of equity interests of such
Subsidiary based on their relative ownership interests);

 

(iii)     the Borrower may make Restricted Equity Payments pursuant to and in
accordance with stock option plans or other benefit plans for management,
employees consultants or directors of the Borrower and its Subsidiaries and
stock purchase plans with employees, officers, consultants or directors;

 

(iv)     the Borrower may pay cash dividends to holders of Permitted Preferred
Stock in an aggregate amount not to exceed $50,000,000; provided that, in the
case of any Restricted Equity Payment made pursuant to this clause (d), (x) no
Default or Event of Default shall have occurred or be continuing after giving
effect to any such Restricted Equity Payment and (y) the Borrower shall be in
pro forma compliance with the covenants set forth in Section 7.1 on a Pro Forma
Basis after giving effect to any such Restricted Equity Payment and the
incurrence of any Indebtedness in connection therewith;

 

(v)     repurchases of equity interests of the Borrower deemed to occur upon the
non-cash exercise of stock options, warrants, stock appreciation rights and
restricted stock units;

 

(vi)     the Borrower may make Restricted Equity Payments with any cash proceeds
contributed to its common equity and from the Net Cash Proceeds of any

 



permitted equity issuance, so long as, with respect to any such Restricted
Payments, no Event of Default shall have occurred or be continuing after giving
effect to any such Restricted Equity Payment;

 

(vii)     the Borrower may repurchase, retire or otherwise acquire stock
appreciation rights, restricted stock units or other equity securities of the
Borrower from directors, officers or employees of the Borrower or any Subsidiary
Guarantor (or their estate, family members, spouse and/or former spouse);

 

(viii)     the Borrower or any Subsidiary Guarantor may honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

 

(ix)     purchases of fractional shares of equity interests of the Borrower
arising out of stock dividends, splits or combinations or business combinations;

 

(x)     the Borrower and any Subsidiary may declare and make dividend payments
or other Restricted Equity Payments payable solely in the equity interests of
such Person; and

 

(xi)     the Borrower may make other Restricted Equity Payments not otherwise
permitted by this Section 7.6 in an amount not exceeding (A)
$25,000,00037,500,000, when aggregated with any Restricted Debt Payments made
pursuant to Section 7.6(b)(iiiv)(A) below, plus (iiB) any additional amount of
Restricted Payments so long as (x) no Default or Event of Default shall have
occurred or be continuing after giving effect to any Restricted Equity Payment
or any Restricted Debt Payment, and (y) the Borrower shall be in pro forma
compliance with the covenants set forth in Section 7.1 (provided that the
Borrower’son a Pro Forma Basis with a (A) Consolidated Leverage Ratio shall be
at least 0.25 less than the applicable level set forth in Section 7.1(a)) after
giving effect to any such Restricted Payment and the incurrence of any
Indebtedness in connection therewith.of not more than 4.25 to 1.00, (B)
Consolidated Secured Leverage Ratio of not more than 3.25 to 1.00 and (C)
Consolidated Interest Expense Ratio of not less than 3.25 to 1.00; and

 

(xii)     the Borrower may make additional Restricted Equity Payments in an
amount not to exceed the Available Amount that is Not Otherwise Applied;
provided, that the Borrower shall be in compliance on a Pro Forma Basis with a
Consolidated Leverage Ratio not to exceed 4.75 to 1.00.

 

(b)     Prepay, redeem, purchase, defease or otherwise satisfy prior to
scheduled maturity in any manner (it being understood that payments of regularly
scheduled interest and mandatory prepayments shall be permitted) any Junior Debt
(collectively, “Restricted Debt Payments” and together with the Restricted
Equity Payments, “Restricted Payments”), except:

 

(i)     the refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension of any Junior Debt;

 



(ii)     the conversion of any Junior Debt to common Capital Stock or Permitted
Preferred Stock of the Borrower; and

 

(iii)     Restricted Debt Payments in respect of (x) the 364-day Bridge Facility
(other than repayments of the 364-day Bridge Facility directly funded with the
proceeds of any senior secured Indebtedness on the same day of the incurrence of
such senior secured Indebtedness) and (y) the High Yield Bridge Facility or any
other any interim unsecured bridge financing incurred in lieu of the Permitted
Senior Unsecured Notes;

 

(iv)     in the event the proceeds of the Permitted Senior Unsecured Notes or
Term Loan B Facility are funded into escrow or held by the Borrower as
Unrestricted Cash prior to the consummation of the Transactions pursuant to
Section 7.2(t) or 7.2(u), respectively, and the Permitted Senior Unsecured Notes
or Term Loan B Facility become subject to mandatory redemption or prepayment as
a result of the CEB Acquisition not being consummated or the Acquisition
Agreement being terminated, the Borrower may make Restricted Debt Payments in
respect of the Permitted Senior Unsecured Notes and/or Term Loan B Facility, as
applicable, with such escrowed or held proceeds and any other amounts required
for such redemption or repayment to be effected;

 

(iiiv)     the Borrower may make other Restricted Debt Payments not otherwise
permitted by this Section 7.6 in an amount not exceeding (A)
$25,000,00037,500,000, when aggregated with any Restricted Equity Payments made
pursuant to Section 7.6(a)(xxi)(A) belowabove, plus (iiB) any additional amount
of Restricted Debt Payments or Restricted Equity Payments so long as (x) no
Default or Event of Default shall have occurred or be continuing after giving
effect to any Restricted Equity Payment or any Restricted Debt Payment, and (y)
the Borrower shall be in pro forma compliance with the covenants set forth in
Section 7.1 (provided that the Borrower’son a Pro Forma Basis with a (A)
Consolidated Leverage Ratio shall be at least 0.25 less than the applicable
level set forth in Section 7.1(a)) after giving effect to any such Restricted
Payment and the incurrence of any Indebtedness in connection therewith.of not
more than 4.25 to 1.00, (B) Consolidated Secured Leverage Ratio of not more than
3.25 to 1.00 and (C) Consolidated Interest Expense Ratio of not less than 3.25
to 1.00; and

 

(vi)     the Borrower may make additional Restricted Debt Payments in an amount
not to exceed the Available Amount that is Not Otherwise Applied; provided, that
the Borrower shall be in compliance on a Pro Forma Basis with a Consolidated
Leverage Ratio not to exceed 4.75 to 1.00.

 

Notwithstanding anything herein to the contrary, Restricted Payments permitted
pursuant to this Section 7.6 (other than pursuant to Section 7.6(a)(ii), (iii),
(v), (vii), (ix) and (x) and Section 7.6(b)(i), (ii) and (iii)) may not exceed
an aggregate amount of $50,000,000 while the 364-day Bridge Facility is
outstanding.

 

7.7     Lines of Business. Enter into any material line of business, either
directly or through any Subsidiary, substantially different from those lines of
businesses in which

 



the Borrower and its Subsidiaries are engaged on the date of this Agreement and
after giving effect to the Transactions or that are not reasonably related,
complementary, synergistic, ancillary or incidental thereto or reasonable
extensions thereof.

 

7.8     Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a) extensions of trade credit in the ordinary course of business (including
advances made to distributors consistent with past practice), Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors, and Investments consisting of prepayments to suppliers
in the ordinary course of business and consistent with past practice;

 

(b) investments in cash and Cash Equivalents or that were Cash Equivalents when
made;

 

(c) Guarantee Obligations permitted by Section 7.2;

 

(d) loans and advances to officers, directors and employees of any Group Member
(i) in the ordinary course of business (including for travel, entertainment and
relocation expenses), (ii) in connection with such Person’s purchase of equity
interests of the Borrower, in an aggregate amount not to exceed
$20,000,00030,000,000 at any one time outstanding and (iii) relating to
indemnification of any officers, directors or employees in respect of
liabilities relating to their serving in any such capacity, and any
reimbursement of any such officer, director or employee of expenses relating to
the claims giving rise to such indemnification;

 

(e) Investments in existence on the date hereof listed on Schedule 7.8(e) and
any modification, replacement, renewal or extension thereof;

 

(f) intercompany Investments by any Group Member in the Borrower or any Person
that, prior to, or after giving effect to, such investment, is a Wholly Owned
Subsidiary Guarantor;

 

(g) intercompany Investments by any Group Member in a Subsidiary that is not a
Wholly Owned Subsidiary Guarantor; provided that the aggregate amount of such
Investments (excluding all such Investments otherwise permitted pursuant to this
Section 7.8), less any cash return on Investments received after the date
hereof, shall not at the time of the making of any such Investment exceed the
greater of (i) $200,000,000300,000,000 and (ii) 45.0% of Consolidated EBITDA for
the period of four consecutive fiscal quarters most recently ended on or prior
to such time for which financial statements are available, calculated on a Pro
Forma Basis;

 

(h) Investments consisting of deposit or securities accounts maintained in the
ordinary course of business;

 



(i) any acquisition of any assets or capital stock of another Person (including
as a result of merger or otherwise); provided that (i) subject to Section
1.2(e), the Borrower shall be in pro forma compliance with the covenants in
Section 7.1on a Pro Forma Basis with a (x) Consolidated Leverage Ratio of not
more than 4.50 to 1.00, (y) Consolidated Secured Leverage Ratio of not more than
3.50 to 1.00 and (z) Consolidated Interest Expense Ratio of not less than 3.25
to 1.00, in each case, after giving effect to such acquisition for which
financial statements are available as if such acquisition occurred immediately
prior to the first day of the period of four consecutive fiscal quarters most
recently ended prior to such acquisition; and (ii) if such acquisition would
require the Borrower to provide pro forma financial information regarding such
acquisition in a current report on Form 8-K, quarterly report on Form 10-Q, or
annual report on Form 10-K filed with the SEC, the Borrower shall have delivered
a certificate of a Responsible Officer certifying the Borrower’s pro forma
compliance described in clause (i) above and containing all information and
calculations necessary for determining such compliance;

 

(j) Investments (including debt obligations and equity interests) received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business;

 

(k) Investments in exchange for, or made with the proceeds (within 180 days of
receipt) of, existing Investments which are of at least equivalent market value
(as reasonably determined by the Borrower’s chief financial officer, chief
executive officer, corporate controller or president as at the time of exchange
or disposition) as such existing Investments and are of the same type and nature
as such existing Investment;

 

(l) Investments by the Borrower or any Domestic Subsidiary in any Foreign
Subsidiary in connection with any Permitted Acquisition or Investment permitted
by this Section 7.8; provided that the proceeds of such Investments shall be
used directly or indirectly through one or more Subsidiaries solely for the
purpose of paying the consideration and transaction costs related to such
Permitted Acquisition or Investment permitted by this Section 7.8;

 

(m) Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit, (ii) customary trade arrangements with
customers consistent with past practices, (iii) extensions of credit in the
nature of the performance of bids and (iv) Investments received in satisfaction
or partial satisfaction of amounts owing from financially troubled account
debtors or received in respect of delinquent accounts or in connection with the
bankruptcy or reorganization of account debtors or other obligors or in
settlements of disputes with obligors;

 

(n) the licensing, sublicensing or contribution of Intellectual Property rights
with Persons other than the Borrower and its Subsidiaries in the ordinary course
of business on customary terms;

 

(o) Investments of (i) a Subsidiary that is acquired after the Initial Closing
Date or (ii) a company merged or amalgamated or consolidated into the Borrower
or merged, amalgamated or consolidated with a Subsidiary in accordance with
Section 7.4, in each case,

 



after the Initial Closing Date to the extent that such Investments were not made
in contemplation of or in connection with such acquisition, merger, amalgamation
or consolidation, and that do not constitute a material portion of the assets
acquired by the Borrower and its Subsidiaries in such transaction and were in
existence or committed to be made on the date of such acquisition, merger or
consolidation;

 

(p) advances of payroll payments to employees in the ordinary course of business
and Investments made pursuant to employment and severance arrangements of
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;

 

(q) Investments consisting of purchases and acquisitions of supplies, materials
and equipment;

 

(r) Investments by any Foreign Subsidiary in any other Foreign Subsidiary;

 

(s) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $125,000,000187,500,000 in any fiscal year, plus,
in any one fiscal year specified by the Borrower to the Administrative Agent,
the Step-Up Amount;

 

(t) Investments acquired by the Borrower or any Subsidiary in connection with a
Disposition permitted under Section 7.5;

 

(u) Investments consisting of Swap Agreements permitted hereunder;

 

(v) the Borrower may make additional Investments in an amount not to exceed the
Available Amount that is Not Otherwise Applied; provided, that the Borrower
shall be in compliance on a Pro Forma Basis with a Consolidated Leverage Ratio
not to exceed 4.75 to 1.00;

 

(vw)     Investments held by any Person as of the date such Person is acquired
in connection with a Permitted Acquisition, provided that (i) such Investments
were not made, in any case, by such Person in connection with, or in
contemplation of, such Permitted Acquisition, and (ii) with respect to any such
Person which becomes a Subsidiary as a result of such Permitted Acquisition,
such Subsidiary remains the only holder of such Investment; and

 

(x) Investments in connection with the consummation of the Transactions.

 

(w) forFor purposes of determining compliance with this Section 7.8, in the
event that any Investment meets the criteria of more than one of the types of
Investments described in this Section 7.8, the Borrower, in its sole discretion,
shall classify, and may from time to time reclassify, such Investment and only
be required to include the amount and type of such Investment in one of the
clauses of this Section 7.8.

 

7.9     Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of

 



any management, advisory or similar fees, with any Affiliate (other than the
Borrower or any Subsidiary) unless such transaction is (a) otherwise permitted
under this Agreement, (b) upon fair and reasonable terms and conditions
substantially as favorable to the Borrower or such Subsidiary as it would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate,
and (c) in the ordinary course of business of the relevant subsidiary, except
any Restricted Payment otherwise permitted hereunder.

 

7.10     Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member
unless such arrangement is permitted under Section 7.2(e) and is a Permitted
Sale Leaseback.

 

7.11     Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into, or guaranteed, to hedge or mitigate risks, including
currency risks, or potential Capital Stock dilution to which the Borrower or any
Subsidiary has actual exposure and (b) Swap Agreements entered into, or
guaranteed, in order to effectively fix, cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability, currency
liability, Capital Stock values or investment of the Borrower or any Subsidiary.

 

7.12     Changes in Fiscal Periods. Permit the fiscal year of the Borrower to
end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters, provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

7.13     Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien securing the Obligations
upon any of its property or revenues, whether now owned or hereafter acquired,
other than:

 

(a)     this Agreement and the other Loan Documents;

 

(b)     any restrictions imposed by any agreements governing any secured
Indebtedness (including any purchase money Liens or Capital Lease Obligations)
otherwise permitted hereby;

 

(c)     customary restrictions and conditions imposed by any Swap Agreements;

 

(d)     customary restrictions on transfers of property subject to a Lien
permitted under Section 7.3;

 

(e)     restrictions and conditions imposed on any Foreign Subsidiary by the
terms of any Indebtedness of such Foreign Subsidiary permitted to be incurred
under Section 7.2;

 



(f)     customary restrictions or conditions imposed by any agreements governing
any Indebtedness permitted under Section 7.2, to the extent such restrictions or
conditions are not materially more restrictive than the restrictions and
conditions in the Loan Documents;

 

(g)     any restrictions imposed by agreements governing a Disposition permitted
under Section 7.5, provided that such prohibition or limitation relates solely
to property to be disposed of;

 

(h)     customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions may relate to
the assets subject thereto;

 

(i)     customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

 

(j)     customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

 

(k)     any restrictions imposed by Requirement of Law;

 

(l)     customary provisions in joint venture agreements or similar agreements
or the organizational documents of Subsidiaries that are not Wholly Owned
Subsidiaries;

 

(m)     any agreement in effect at the time a Person becomes a Subsidiary of the
Borrower or is merged or consolidated with the Borrower or any Subsidiary or the
assets governed by such agreement are acquired, so long as such agreement was
not entered into in contemplation of such Person becoming a Subsidiary or such
assets being acquired;

 

(n)     encumbrances, restrictions and conditions under the Permitted Senior
Unsecured Notes, the indenture governing such Permitted Senior Unsecured Notes
and the related guarantee obligations thereof by the Subsidiary Guarantors;

 

(o)     encumbrances, restrictions and conditions under Permitted Subordinated
Debt and Permitted Senior Unsecured Debt; and

 

(p)     restrictions imposed under the Acquisition Facilities, the High Yield
Bridge Facility and/or the Permitted Senior Unsecured Notes; and

 

(pq)     restrictions and conditions in any agreement that refinances, replaces,
modifies, repays, redeems, refunds, renews or extends any agreement described in
the foregoing clauses.

 

7.14     Clauses Restricting Subsidiary Distributions. Except for any
restrictions imposed under the Acquisition Facilities, the High Yield Bridge
Facility and/or the Permitted Senior Unsecured Notes, Eenter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments to the
Borrower or its Subsidiaries in respect of any Capital Stock of

 



such Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any
other Subsidiary of the Borrower, (b) make loans or advances to, or other
Investments in, the Borrower or any other Subsidiary of the Borrower or (c)
transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) any restrictions existing under the Loan
Documents, (iii) any restrictions imposed under the Acquisition Facilities, the
High Yield Bridge Facility and/or the Permitted Senior Unsecured Notes, (iv) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (ivv) any restrictions
governing a Disposition permitted under Section 7.5, provided that such
restriction relates solely to property to be disposed of, (vvi) any restrictions
in existence at the time of any acquisition consummated in accordance with
Section 7.8(i) (and any renewal, modification or amendment thereof), (vii)
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (viii) customary provisions in joint venture
agreements or similar agreements or the organizational documents of Subsidiaries
that are not Wholly Owned Subsidiaries, (viiiix) any agreements governing
purchase money Indebtedness or Capital Lease Obligations permitted hereby and
(ixx) any restrictions under Indebtedness permitted to be incurred hereunder (or
any permitted refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension thereof), to the extent such restrictions either
are not materially adverse to the Lenders or are not materially more
restrictive, taken as a whole, than the restrictions contained in the Loan
Documents or in the Indebtedness being refinancing, replace, modified, repaid,
redeemed, refunded, renewed or extended, in each case as determined by the
Borrower in good faith.

 

7.15     Use of Proceeds. Request any Loan or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any applicable Anti-Corruption Laws, (b)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
to the extent such activities, businesses or transactions would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

SECTION 8.     EVENTS OF DEFAULT

 

8.1     Events of Default. If any of the following events shall occur and be
continuing:

 

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 



(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 5.3 of
the Guarantee and Collateral Agreement; or

 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

 

(e) (i) any Group Member shall (A) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (B)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) any party other than the Borrower to any
Indebtedness accelerates the maturity of any amount owing in respect thereof as
a result of a default with respect to such Indebtedness, other than secured
Indebtedness permitted by Section 7.2 that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
provided, that a default, event or condition described in clause (i) or (ii) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i) or (ii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $50,000,00075,000,000; or

 

(f) (i) the Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any Material Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that

 



results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) the Borrower or any Material Subsidiary shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any the Borrower or any Material Subsidiary shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code, and not exempt under Section
408 of ERISA and the regulations thereunder) involving any Plan, (ii) any
failure to meet the minimum funding standards (as defined in Section 412 of the
Code and Section 302 of ERISA), whether or not waived, shall exist with respect
to any Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets
of any Group Member or any Commonly Controlled Entity, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA, or any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall be determined
to be in “at risk” status (with the meaning of Section 430 of the Code or
Section 303 of ERISA), or (v) any Group Member or any Commonly Controlled Entity
shall incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or determination that such
Multiemployer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); and in each case in clauses
(i) through (v) above, such event or condition could reasonably be expected to
have a Material Adverse Effect; or

 

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$50,000,00075,000,000 or more, and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within 60 days from
the entry thereof; or

 

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect in all material respects (other than in accordance with its
terms or the terms hereof), or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable in accordance with its terms and of the same effect and
priority purported to be created thereby with respect to any significant portion
of the Collateral (other than in connection with any termination of such Lien in
respect of any Collateral as permitted hereby or by any Security Document);

 

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than in accordance with Section
10.14 hereof), to be in full force and effect or any Loan Party or any Affiliate
of any Loan Party shall so assert; or

 



(k) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of more than 40% of the outstanding
common stock of the Borrower;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit and all such amounts deposited
shall be applied to reduce the outstanding L/C Obligations. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under the other Loan Documents shall have been paid in full (other than pursuant
to any Specified Cash Management Agreement), the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

SECTION 9.     THE AGENTS

 

9.1     Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly

 



delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

9.2     Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

9.3     Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4     Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
email message, statement, order or other document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders

 



(or, if so specified by this Agreement, all Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

 

9.5     Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

9.6     Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 

9.7     Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such and its officers, directors, employees, affiliates, agents,
advisors, and controlling persons (each an “Agent Indemnitee”) (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate

 



Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent Indemnitee in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by final and nonappealable decision of
a court of competent jurisdiction to have resulted from such Agent Indemnitee’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the termination of the Agreement and payment of the Loans and all other
amounts payable hereunder.

 

9.8     Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

9.9     Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8.1(a) or Section 8.1(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and
Section 10.5 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

 

9.10     Co-Syndication Agents and Co-Documentation Agents. The Co-Syndication
Agents and Co-Documentation Agents shall have no duties or responsibilities
hereunder in their capacity as such.

 



SECTION 10.     MISCELLANEOUS

 

10.1     Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (ii)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of “Required Lenders,” consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, or release or limit the Borrower or any
Subsidiary Guarantor that is a Material Subsidiary from its obligations under
the Guarantee and Collateral Agreement (other than pursuant to Section 10.14
hereof), in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Section 2.15 without the written consent of all
Lenders under each Facility adversely affected thereby; (v) reduce the amount of
Net Cash Proceeds required to be applied to prepay Loans under this Agreement
without the written consent of the Majority Facility Lenders with respect to
each Facility; (vi) reduce the percentage specified in the definition of
“Majority Facility Lenders” with respect to any Facility without the written
consent of all Lenders under such Facility; (vii) amend, modify or waive any
provision of Section 9 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent; (viii) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender or (ix) amend, modify or waive any
provision of Section 2.21 without the written consent of the Issuing Lender and
the Administrative Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be

 



cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

Notwithstanding this Section 10.1, the Commitments of any Defaulting Lender
shall be disregarded for all purposes of any determination of whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any waiver, amendment, supplement or modification pursuant to this
Section 10.1); provided that any waiver, amendment, supplement or modification
of the type described in clause (i) of this Section 10.1 shall require the
consent of any Defaulting Lender.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders. The Borrower may enter in Incremental Amendments in accordance
with Section 2.1, including to provide for the Term Loan B Facilities as
contemplated therein, and to amend any other Loan Documents as may be
appropriate in connection therewith, and such Incremental Amendments shall be
effective to amend the terms of this Agreement and the other applicable Loan
Documents, in each case without any further action or consent of any other party
to the Loan Documents.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension of all or a portion of the outstanding Term Loans having
the same terms (“Replaced Term Loans”) with a replacement term loan tranche
hereunder (“Replacement Term Loans”), provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans and (b) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Replaced Term Loans at the time of such refinancing,
replacement, modification, repayment, redemption, refunding, renewal or
extension.

 

Further, notwithstanding anything to the contrary contained in this Section
10.1, this Agreement may be amended to extend the maturity date of outstanding
Term Loans and/or Revolving Commitments pursuant to one or more offers made from
time to time by the Borrower to all the Lenders on a pro rata basis (based on
the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments) and on the same terms to each such Lender, with the
written consent of the Administrative Agent, the Borrowers and each of the
Lenders holding Loans having an extended maturity date. Each group of Term Loans
or Revolving Commitments so extended shall constitute a separate tranche with
the same terms as the original Term Loans or Revolving Commitments.

 



Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any inconsistency or defect or correct any typographical error or
other manifest error in any Loan Document.

 

10.2     Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower:

Gartner, Inc.

56 Top Gallant Road

Stamford, CT 06904

Attention: General Counsel

Facsimile: (203) 316-6245

Telephone: (203) 316-6311

 

with a copy to:

Gartner, Inc.

56 Top Gallant Road

Stamford, CT 06904

Attention: Chief Financial Officer

Facsimile: (203) 547-6031

Telephone: (203) 316-6543

 

Administrative Agent:

JPMorgan Chase Bank, N.A.

JPMorgan Loan Services

10 South Dearborn,

Chicago, IL 60603

Attention: Leonida Mischke

Facsimile: 888-292-9533

Telephone: 312-385-7055

Email: JPM.Agency.Servicing.4@jpmorgan.com

 

with a copy to:

JPMorgan Chase Bank, N.A.

Two Corporate Drive, Suite 730

Shelton, CT 06484

Attention: Scott Farquhar

Telephone: 203-944-8424

Email: SCOTT.FARQUHAR@jpmorgan.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 



Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

10.3     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4     Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5     Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Initial Closing Date (in
the case of amounts to be paid on the Initial Closing Date) and from time to
time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable and documented fees and disbursements of
counsel to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender, Issuing Lender and the Administrative Agent and their respective
officers, directors, employees, affiliates, agents and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the

 



execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or Letter of
Credit (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit) or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to any Group Member including with respect to any property at any
time owned, leased, or used by any Group Member, or any orders, requirements or
demands of Governmental Authorities related thereto or any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or any other Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto, and the reasonable and documented fees and expenses of legal counsel
(limited to one counsel for all Indemnitees taken as a whole and, if reasonably
necessary, a single local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction and, solely in the case of a conflict of interest, one
additional counsel (and, if reasonably necessary, one firm of local counsel in
each relevant jurisdiction) to each group of affected Indemnitees similarly
situated taken as a whole) and other reasonable and documented out-of-pocket
expenses incurred in connection with investigating or defending any of the
foregoing in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities (i) to the extent such Indemnified Liabilities are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee, (ii) to the
extent they are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from a material breach of the
obligations of such Indemnitee under any Loan Document and (iii) to the extent
arising from any dispute solely among Indemnitees other than against any
Indemnitee in its capacity or in fulfilling its role as Administrative Agent or
arranger or any similar role under this Agreement and other than any claims
arising out of any act or omission on the part of the Borrower or its Affiliates
(as determined by a final and nonappealable decision of a court of competent
jurisdiction). Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. The
Borrower shall not be liable for any settlement of any action effected without
the Borrower’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if settled with the Borrower’s written consent or
if there is a final judgment in any such actions, the Borrower agrees to
indemnify and hold harmless each Indemnitee from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with this Section. Notwithstanding the immediately
preceding sentence, if at any time an Indemnitee shall have requested
confirmation of the Borrower’s obligation to indemnify such indemnified person
in accordance with this Agreement, the Borrower shall be liable for any
settlement or other action referred to in the immediately preceding sentence
effected without the

 



Borrower’s consent if (a) such settlement or other action is entered into more
than 30 days after receipt by the Borrower of such request for confirmation and
(b) the Borrower shall not have provided such confirmation in accordance with
such request prior to the date of such settlement or other action. The Borrower
shall not, without the prior written consent of an Indemnitee (which consent
shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened actions in respect of which indemnity
could have been sought hereunder by such Indemnitee unless such settlement (a)
includes an unconditional release of such Indemnitee in form and substance
reasonably satisfactory to such Indemnitee (which approval shall not be
unreasonably withheld, conditioned or delayed) from all liability on claims that
are the subject matter of such actions and (b) does not include any statement as
to or any admission of fault, culpability or a failure to act by or on behalf of
such Indemnitee. Notwithstanding the foregoing, each Indemnitee shall be
obligated to refund or return promptly any and all amounts paid by the Borrower
or on the Borrower’s behalf under this Section to such Indemnitee for any such
losses, claims, damages, liabilities or expenses to the extent such Indemnitee
is not entitled to payment of such amounts in accordance with the terms hereof.
All amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor. Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to the Borrower at the address set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

10.6     Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person or any
Disqualified Institutions (except to the extent the Borrower has consented to
such assignment to a Disqualified Institution, it being understood that the list
of Disqualified Institutions shall be available to all Lenders and may be
provided to Lenders through electronic communication); provided that,
notwithstanding anything to the contrary, the Administrative Agent shall not
have any obligation to determine whether any potential assignee is a
Disqualified Institution or any liability with respect to any assignment made to
a Disqualified Institution) (each, an “Assignee”) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of:

 

(A)     the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 8.1(a) or (f) has occurred and is continuing,
any other Person; and provided,

 



further, that the Borrower shall be deemed to have consented to any such
assignment unless the Borrower shall object thereto by written notice to the
Administrative Agent within ten days after having received notice thereof;

 

(B)     the Administrative Agent (such consent not to be unreasonably withheld
or delayed), provided that no consent of the Administrative Agent shall be
required for an assignment of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

(C)     the Issuing Lender (such consent not to be unreasonably withheld),
provided that no consent of the Issuing Lender shall be required for an
assignment of all or any portion of a Term Loan.

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Term Facility, $1,000,000) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default under
Section 8.1(a) or (f) has occurred and is continuing and (2) such amounts shall
be aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(C)     the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(iii)     Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption

 



covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.5). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 10.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)     The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than any natural person or Disqualified Institutions (except to the
extent the Borrower has consented to such participation to a Disqualified
Institution, it being understood that the list of Disqualified Institutions
shall be available to all Lenders and may be provided to Lenders through
electronic communication)); provided that, notwithstanding anything to the
contrary, the Administrative Agent shall not have any obligation to determine
whether any potential participant is a Disqualified Institution or any liability
with respect to any participation sold to a Disqualified Institution) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement

 



may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to the proviso to the second
sentence of Section 10.1 and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of, and subject to the limitations of,
Sections 2.16, 2.17 and 2.18 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
(subject to the requirements under Section 2.17(d), (e) and (f)). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, each Loan Party and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(ii)     A Participant shall not be entitled to receive any greater payment
under Section 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. No Participant shall be entitled to the benefits of
Section 2.17 unless such Participant complies with Section 2.17(d), (e) and (f)
as if it were a Lender.

 

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e)     The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f)     Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby

 



confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 

10.7     Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)     In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence and during the Continuance of an Event of
Default, to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be,
provided that to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation,” no amount received from, or set-off
with respect to, any Subsidiary Guarantor shall be applied to any Excluded Swap
Obligation of such Subsidiary Guarantor. Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

10.8     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or via email attachment shall be effective as delivery of
a manually executed counterpart hereof. A set of the copies of

 



this Agreement signed by all the parties shall be lodged with the Borrower and
the Administrative Agent.

 

10.9     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10     Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

 

10.11     Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12     Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York in the Borough
of Manhattan, and appellate courts from any thereof; provided, that nothing
contained herein or in any other Loan Document will prevent any Lender or the
Administrative Agent from bringing any action to enforce any award or judgment
or exercise any right under the Security Documents or against any Collateral or
any other property of any Loan Party in any other forum in which jurisdiction
can be established;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 



(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13     Acknowledgements. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) neither the Administrative Agent nor any other Credit Party has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and the other Credit Parties, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor;

 

(c) the Loan Parties are capable of evaluating and understanding, and the Loan
Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents;

 

(d) the Loan Parties have been advised that the Credit Parties are engaged in a
broad range of transactions that may involve interests that differ from the Loan
Parties’ interests and that the Credit Parties have no obligation to disclose
such interests and transactions to the Loan Parties;

 

(e) the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent the Loan Parties have deemed appropriate in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(f) each Credit Party has been, is, and will be acting solely as a principal
and, except as otherwise expressly agreed in writing by it and the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties, any of their affiliates or any other Person;

 

(g) none of the Credit Parties has any obligation to the Loan Parties or their
affiliates with respect to the transactions contemplated by this Agreement or
the other Loan Documents except those obligations expressly set forth herein or
therein or in any other express writing executed and delivered by such Credit
Party and the Loan Parties or any such affiliate; and

 

no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Credit
Parties or between the Borrower and the Credit Parties.

 

10.14     Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent

 



necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 10.1, (ii) to
the extent constituting property being sold, transferred or Disposed of (to any
Person that is not a Loan Party), if the sale, transfer or Disposition is made
in compliance with Section 7.5 or (iii) under the circumstances described in
paragraph (b) below.

 

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (including obligations under or in respect
of Specified Swap Agreements, but not including contingent obligations for which
no claim has been made or pursuant to Specified Cash Management Agreements)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding (or any Letters of Credit that are
outstanding shall have been cash collateralized or backstopped in a manner
reasonably acceptable to the Issuing Lender thereof), (i) the Collateral shall
be released from all Liens created under the Security Documents and (ii) the
Guarantees, the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

 

10.15     Confidentiality. Each of the Administrative Agent, each Issuing Lender
and each Lender agrees to keep confidential all Information (as defined below);
provided that nothing herein shall prevent the Administrative Agent, any Issuing
Lender or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Issuing Lender or any other Lender or any
affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section or provisions no less restrictive than those in this Section, to
any actual or prospective Transferee or any direct or indirect counterparty to
any Swap Agreement (or any professional advisor to such counterparty), (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document. “Information” means all information
received from any Loan Parties or its Affiliates or its Affiliates’ directors,
officers, employees, trustees or agents, relating to the Borrower or any of its
Subsidiaries or their business, other than any such information that is publicly
available to the Administrative Agent, any Issuing Lender or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
10.15 and other than information pertaining to this Agreement routinely provided
by arrangers to data service providers, including league table providers, that
serve the lending industry; provided that in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.15 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to

 



maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

10.16     WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

10.17     USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

10.18     Keepwell. The Borrower absolutely, unconditionally, and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under the
guarantee by the Subsidiary Guarantors in respect of any Swap Obligation under
the Guarantee and Collateral Agreement. The obligations of the Borrower under
this Section 10.18 shall remain in full force and effect until all the Borrower
Obligations (as defined in the Guarantee and Collateral Agreement) and the
obligations of each Guarantor under Section 2 of the Guarantee and Collateral
Agreement shall have been satisfied by payment in full, no Letter of Credit
shall be outstanding and the Commitments shall be terminated, notwithstanding
that from time to time during the term of the Credit Agreement the Borrower may
be free from any Borrower Obligations (as defined in the Guarantee and
Collateral Agreement). The Borrower intends that this Section 10.18 constitute,
and this Section 10.18 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 



10.19     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  GARTNER, INC.         By:        Name:     Title:

 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender        
By:        Name:     Title:

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and as a
Lender         By:        Name:     Title:

 

  CITIZENS BANK, N.A., as Co-Syndication Agent and as a Lender         By:     
  Name:     Title:

 

  TD BANK, N.A., as Co-Syndication Agent and as a Lender         By:       
Name:     Title:

 



  us bank national association, as Co-Syndication Agent and as a Lender        
By:        Name:     Title:

 



  [Name of Co-Documentation Agent], as Co-Documentation Agent and as a Lender  
      By:        Name:     Title:

 

  [Name of Lender], as a Lender         By:        Name:     Title:

 